Exhibit 10.1

EXECUTION COPY

$500,000,000

FIVE YEAR REVOLVING CREDIT AGREEMENT

dated as of

September 24, 2012

among

The Chubb Corporation

The Banks Listed Herein

Deutsche Bank Securities Inc.

and

Citigroup Global Markets Inc.

as Joint Lead Arrangers and Joint Book Runners

Citibank, N.A.

as Syndication Agent

The Bank of New York Mellon,

JPMorgan Chase Bank, N.A. and

Wells Fargo Bank, National Association

as Documentation Agents

and

Deutsche Bank AG New York Branch

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

  

SECTION 1.01.  

Definitions

     1    SECTION 1.02.  

Accounting Terms and Determinations

     12    SECTION 1.03.  

Types of Borrowings

     12   

ARTICLE II

THE CREDITS

  

  

SECTION 2.01.  

Commitments to Lend

     13    SECTION 2.02.  

Notice of Committed Borrowings

     13    SECTION 2.03.  

Money Market Borrowings

     13    SECTION 2.04.  

Swingline Loans

     17    SECTION 2.05.  

Notice to Banks; Funding of Loans

     18    SECTION 2.06.  

Evidence of Debt

     18    SECTION 2.07.  

Maturity of Loans

     19    SECTION 2.08.  

Interest Rates

     19    SECTION 2.09.  

Fees

     21    SECTION 2.10.  

Optional Termination or Reduction of Commitments

     21    SECTION 2.11.  

Mandatory Termination of Commitments

     22    SECTION 2.12.  

Optional Prepayments

     22    SECTION 2.13.  

General Provisions as to Payments

     22    SECTION 2.14.  

Funding Losses

     23    SECTION 2.15.  

Computation of Interest and Fees

     23    SECTION 2.16.  

Method of Electing Interest Rates

     23    SECTION 2.17.  

Regulation D Compensation

     24    SECTION 2.18.  

Judgment Currency

     24    SECTION 2.19.  

Increase in Commitments

     25    SECTION 2.20.  

Extension of Maturity Date

     26    SECTION 2.21.  

Defaulting Banks

     26   

ARTICLE III

CONDITIONS

  

  

SECTION 3.01.  

Effectiveness

     28    SECTION 3.02.  

Borrowings

     29   

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

  

  

SECTION 4.01.  

Corporate Existence and Power

     30    SECTION 4.02.  

Corporate and Governmental Authorization; No Contravention

     30    SECTION 4.03.  

Binding Effect

     30    SECTION 4.04.  

Financial Information

     30    SECTION 4.05.  

Litigation

     31    SECTION 4.06.  

Compliance with ERISA

     31   

 

(i)



--------------------------------------------------------------------------------

SECTION 4.07.  

Not an Investment Company

     31    SECTION 4.08.  

Compliance with Laws

     31   

ARTICLE V

COVENANTS

  

  

SECTION 5.01.  

Information

     31    SECTION 5.02.  

Payment of Obligations

     33    SECTION 5.03.  

Maintenance of Property

     33    SECTION 5.04.  

Conduct of Business and Maintenance of Existence

     33    SECTION 5.05.  

Compliance with Laws

     34    SECTION 5.06.  

Inspection of Property, Books and Records

     34    SECTION 5.07.  

Adjusted Consolidated Net Worth

     34    SECTION 5.08.  

Negative Pledge

     34    SECTION 5.09.  

Consolidations, Mergers and Sales of Assets

     36    SECTION 5.10.  

Use of Proceeds

     36   

ARTICLE VI

DEFAULTS

  

  

SECTION 6.01.  

Events of Default

     36    SECTION 6.02.  

Notice of Default

     38   

ARTICLE VII

THE AGENT

  

  

SECTION 7.01.  

Appointment and Authorization

     38    SECTION 7.02.  

Agent and Affiliates

     38    SECTION 7.03.  

Action by Agent; Delegation of Duties

     38    SECTION 7.04.  

Consultation with Experts

     39    SECTION 7.05.  

Liability of Agent

     39    SECTION 7.06.  

Indemnification

     39    SECTION 7.07.  

Credit Decision

     39    SECTION 7.08.  

Successor Agent

     39    SECTION 7.09.  

Agent’s Fee

     40    SECTION 7.10.  

Other Agents

     40    SECTION 7.11.  

Withholding

     40   

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

  

  

SECTION 8.01.  

Basis for Determining Interest Rate Inadequate or Unfair

     40    SECTION 8.02.  

Illegality

     41    SECTION 8.03.  

Increased Cost and Reduced Return

     41    SECTION 8.04.  

Taxes

     42    SECTION 8.05.  

Base Rate Loans

     45    SECTION 8.06.  

Substitution of Bank

     45   

ARTICLE IX

MISCELLANEOUS

  

  

SECTION 9.01.  

Notices

     46    SECTION 9.02.  

No Waivers

     46    SECTION 9.03.  

Expenses; Indemnification

     46   

 

(ii)



--------------------------------------------------------------------------------

SECTION 9.04.  

Sharing of Set-Offs

     47    SECTION 9.05.  

Amendments and Waivers

     47    SECTION 9.06.  

Successors and Assigns

     48    SECTION 9.07.  

Collateral

     49    SECTION 9.08.  

Governing Law; Submission to Jurisdiction

     49    SECTION 9.09.  

Counterparts; Integration

     49    SECTION 9.10.  

Confidentiality

     49    SECTION 9.11.  

USA PATRIOT Act

     50    SECTION 9.12.  

WAIVER OF JURY TRIAL

     50    SECTION 9.13.  

Waiver of Notice of Termination Under Existing Credit Agreement

     50    SECTION 9.14.  

Register

     50    Schedule 1 -  

Commitments

   Exhibit A -  

Note

   Exhibit B -  

Money Market Quote Request

   Exhibit C -  

Invitation for Money Market Quotes

   Exhibit D -  

Money Market Quote

   Exhibit E-1 -  

Opinion of Counsel for the Borrower

   Exhibit E-2 -  

Opinion of Counsel for the Borrower

   Exhibit F -  

Assignment and Assumption Agreement

  

 

(iii)



--------------------------------------------------------------------------------

FIVE YEAR REVOLVING CREDIT AGREEMENT

AGREEMENT dated as of September 24, 2012, among THE CHUBB CORPORATION, the BANKS
listed on the signature pages hereof, and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.

“Adjusted Consolidated Net Worth” means at any date the shareholders’ equity of
the Borrower and its Consolidated Subsidiaries determined as of such date,
adjusted to exclude the effect of Statement of Financial Accounting Standards
No. 115 (by excluding any unrealized appreciation or depreciation of fixed
maturity investments, net of any related adjustments and any related deferred
income taxes).

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form provided by the Agent and submitted by
each Bank to the Agent (with a copy to the Borrower) duly completed by such
Bank.

“Agent” means Deutsche Bank AG New York Branch, in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.

“Alternative Currency” means any currency other than Dollars which is freely
transferable and convertible into Dollars.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Domestic Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.

“Applicable Percentage” of any Bank means the percentage of the aggregate
Commitments represented by such Bank’s Commitment.

“Applicable Rate” means, for any day, with respect to any Base Rate Loan or
Euro-Dollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Base Rate Margin”, “Euro-Dollar Margin” or “Facility Fee”, as the case may be,
based upon ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:



--------------------------------------------------------------------------------

 

- 2 -

Rating of Index Debt

 

Base Rate Margin

 

Euro-Dollar Margin

 

Facility Fee

Category 1

> AA-/Aa3

  0.0000%   0.5650%   0.0600%

Category 2

AA-/Aa3

  0.0000%   0.6750%   0.0750%

Category 3

A+/A1

  0.0000%   0.7850%   0.0900%

Category 4

A/A2

  0.0000%   0.9000%   0.1000%

Category 5

A-/A3

  0.0000%   1.0000%   0.1250%

Category 6

< A-/A3

  0.2000%   1.2000%   0.1750%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 6; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the pricing shall be based on the
higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the pricing shall be determined
by reference to the Category next below that of the higher of the two ratings;
and (iii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Banks. Each change in the pricing shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Banks shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the pricing shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

“Arrangers” means Deutsche Bank Securities Inc. and Citigroup Global Markets
Inc. in their capacities as joint lead arrangers and joint lead bookrunners for
the Banks hereunder, and their successors in such capacities.

“Assignee” has the meaning set forth in Section 9.06(c).

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.06(c), and their respective successors.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of  1/2 of 1% plus the Federal Funds Rate
for such day and (iii) the London Interbank Offered Rate for a Euro-Dollar Loan
with a one-month Interest Period commencing on such day (or if such day is not a
Euro-Dollar Business Day, the immediately preceding Euro-Dollar Business Day)
plus 1%.

“Base Rate Loan” means (i) a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Article VIII or (ii) an overdue
amount which was a Base Rate Loan immediately before it became overdue.



--------------------------------------------------------------------------------

 

- 3 -

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multi employer Plan
and which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means The Chubb Corporation, a New Jersey corporation, and its
successors.

“Borrower’s 2011 Form 10-K” means the Borrower’s annual report on Form 10K for
2011, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934.

“Borrowing” has the meaning set forth in Section 1.03.

“Commitment” means, with respect to each Bank, the amount set forth opposite the
name of such Bank on Schedule 1 hereto, as such amount may be reduced or
increased from time to time pursuant to Sections 2.10, 2.11, 2.19, 2.20, 6.01
and 9.06.

“Committed Exposure” means, with respect to any Bank at any time, the sum of the
aggregate principal amount of such Bank’s Committed Loans outstanding at such
time and its Swingline Exposure at such time.

“Committed Loan” means a loan made by a Bank pursuant to Section 2.01; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“Consenting Bank” has the meaning set forth in Section 2.20(b).

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all Debt of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, and (vi) all Debt of others Guaranteed by such Person.

“Declining Bank” has the meaning set forth in Section 2.20(b).

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means, subject to Section 2.21(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within three Domestic
Business Days of the date such Loans were



--------------------------------------------------------------------------------

 

- 4 -

required to be funded hereunder unless such Bank notifies the Agent and the
Borrower in writing that such failure is the result of such Bank’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the Agent,
any Swingline Lender or any other Bank any other amount required to be paid by
it hereunder (including in respect of its participation in Swingline Loans)
within three Domestic Business Days of the date when due, (b) has notified the
Borrower, the Agent or any Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Domestic Business Days after written request by the Agent
or the Borrower, to confirm in writing to the Agent and the Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy, insolvency or other similar law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in that
Bank or any direct or indirect parent company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank. Any determination by
the Agent that a Bank is a Defaulting Bank under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Bank shall be deemed to be a Defaulting Bank (subject to Section 2.21(b))
upon delivery of written notice of such determination to the Borrower, each
Swingline Lender and each Bank.

“Dollar Amount” means, in relation to any Money Market Borrowing denominated in
an Alternative Currency, the amount designated by the Borrower as the Dollar
amount of such Money Market Borrowing in the related Notice of Money Market
Borrowing, subject to Section 2.03(h).

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office”, means as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.

“Domestic Loans” means Base Rate Loans.

“Domestic Reserve Percentage” has the meaning set forth in Section 2.08(b).

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.



--------------------------------------------------------------------------------

 

- 5 -

“Equivalent Amount” means, in connection with the determination of the amount of
a Money Market Loan to be made or theretofore made in any Alternative Currency
in relation to the Dollar Amount of such Loan, the amount of such Alternative
Currency converted from such Dollar Amount at the spot buying rate of the Bank
that is to make or has made such Loan (based on the London interbank market rate
then prevailing) for Dollars against such Alternative Currency as of
approximately 9:00 A.M. (New York City time) three Euro-Dollar Business Days
before the date on which such Loan is to be made or the date on which the
Equivalent Amount thereof is to be determined, as the case may be.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Internal Revenue Code.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London, and, where funds are to be paid or made available in an
Alternative Currency, on which commercial banks are open for domestic and
international business (including dealings in deposits in such Alternative
Currency) in both London and the place where such funds are paid or made
available.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.

“Euro-Dollar Loan” means (i) a Committed Loan which bears interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.08(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reference Banks” means Citibank, N.A. and Deutsche Bank AG New York
Branch.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion Dollars in respect of
“Euro-currency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

“Event of Default” has the meaning set forth in Section 6.01.

“Existing Credit Agreement” means the Five Year Revolving Credit Agreement dated
as of June 22, 2005, as amended, supplemented or otherwise modified from time to
time, among the Borrower, certain banks, Deutsche Bank AG New York Branch and
Citicorp USA, Inc., as swingline lenders, Citicorp USA, Inc., as syndication
agent, Deutsche Bank Securities Inc. and Citigroup Global Markets Inc., as joint
lead arrangers and joint book runners and Deutsche Bank AG New York Branch, as
administrative agent.



--------------------------------------------------------------------------------

 

- 6 -

“Existing Maturity Date” has the meaning set forth in Section 2.20(c).

“Extension Date” has the meaning set forth in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement, or any amendment or revision thereof so long as such
amendment or revision is substantially similar to Sections 1471 to 1474 of the
Internal Revenue Code as of the date of this Agreement, together in each case
with any current or future regulations, guidance or official interpretations
thereof (including any revenue ruling, revenue procedure, notice or similar
guidance issued by the U.S. Internal Revenue Service) and any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Deutsche Bank AG New York Branch on such day
on such transactions as determined by the Agent.

“Fixed Rate Loans” means Euro-Dollar Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Prime Rate pursuant to
Section 8.01(a)) or any combination of the foregoing.

“Fronting Exposure” means, at any time there is a Defaulting Bank, with respect
to any Swingline Lender, such Defaulting Bank’s Applicable Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks.

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Committed
Loans which are Euro-Dollar Loans having the same Interest Period at such time;
provided that, if a Committed Loan of any particular Bank is converted to or
made as a Base Rate Loan pursuant to Section 8.02 or 8.04, such Loan shall be
included in the same Group or Groups of Loans from time to time as it would have
been in if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.



--------------------------------------------------------------------------------

 

- 7 -

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Insurance Subsidiary” means any Subsidiary of the Borrower that is required to
be licensed as an insurer or reinsurer.

“Interest Period” means: (1) with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice; provided that:

(a) with the consent of all Banks (and otherwise in accordance with
Section 9.05), the Interest Period may be extended for up to one year from the
date of borrowing specified in the applicable Notice of Borrowing or the date
specified in the applicable Notice of Interest Rate Election;

(b) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(c) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (d) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(d) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

(2) with respect to each Base Rate Loan, a period commencing on the date of
borrowing specified in the applicable Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 30 days
thereafter; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (b) below, be extended to the
next succeeding Euro-Dollar Business Day; and

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

(3) with respect to each Money Market LIBOR Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter as the Borrower may elect in accordance
with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;



--------------------------------------------------------------------------------

 

- 8 -

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date;

(4) with respect to each Money Market Absolute Rate Loan, a period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such number of days thereafter (but not less than 7 days) as the Borrower may
elect in accordance with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (b) below, be extended to the
next succeeding Euro-Dollar Business Day; and

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date; and

(5) with respect to each Swingline Loan, the period commencing on the date of
such Loan and ending such number of days thereafter (but not exceeding three
Domestic Business Days) as the Borrower may elect in accordance with
Section 2.04; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

(b) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge or
security interest (or other encumbrance of any kind having a similar effect) in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Domestic Loan, a Euro-Dollar Loan, a Swingline Loan or a Money
Market Loan and “Loans” means Domestic Loans, Euro-Dollar Loans, Swingline Loans
or Money Market Loans or any combination of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.08(b).

“Material Adverse Effect” means a material adverse affect on (a) the financial
position of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or (b) the ability of the Borrower to comply with its payment obligations
under this Agreement, or (c) the validity of this Agreement or the Loans.



--------------------------------------------------------------------------------

 

- 9 -

“Material Debt” means Debt (other than the Notes) of the Borrower and/or one or
more of its Significant Subsidiaries (other than a Real Estate Subsidiary),
arising in one or more related or unrelated transactions, in an aggregate
principal amount exceeding $100,000,000; provided that Debt of one or more
Securitization Subsidiaries, arising in one or more related or unrelated
transactions, not exceeding $500,000,000 individually or in the aggregate, shall
not constitute Material Debt.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.

“Maturity Date” means September 24, 2017, subject to extension pursuant to
Section 2.20.

“Maturity Date Extension Request” has the meaning set forth in Section 2.20(a).

“Money Market Absolute Rate” has the meaning set forth in Section 2.03(d).

“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending office by notice to the Borrower
and the Agent; provided that any Bank may from time to time by notice to the
Borrower and the Agent designate separate Money Market Lending Offices for its
Money Market LIBOR Loans, on the one hand, and its Money Market Absolute Rate
Loans, on the other hand, in which case all references herein to the Money
Market Lending Office of such Bank shall be deemed to refer to either or both of
such offices, as the context may require.

“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Prime Rate pursuant to
Section 8.01(a)).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

“Money Market Margin” has the meaning set forth in Section 2.03(d).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.

“Money Market Quote Request” means a money market quote request substantially in
the form of Exhibit B hereto.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.



--------------------------------------------------------------------------------

 

- 10 -

“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in
Section 2.03(f)).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.16.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest publicly announced by Deutsche Bank AG
New York Branch in New York City from time to time as its Prime Rate.

“Qualifying Securitization Transaction” means a transaction or series of
transactions (including amendments, supplements, extensions, renewals,
replacements, refinancings or modifications thereof) pursuant to which a
Securitization Subsidiary acquires Qualifying Securitization Assets (as defined
below) from the Borrower or any Subsidiary in a single transaction or series of
transactions and finances or monetizes such Qualifying Securitization Assets
through the issuance of indebtedness or equity interests or through the sale of
fractional undivided interests in such assets; provided that (a) the Borrower
shall have determined in good faith that such transaction or transactions
constitute a securitization arrangement and the terms thereof are economically
fair and reasonable to the Borrower; (b) all transfers of Qualifying
Securitization Assets to or by the Securitization Subsidiary are made for fair
value; (c) the financing terms, covenants, termination events and other
provisions thereof shall be market terms as determined in good faith by the
Borrower; and (d) all transfers of Qualifying Securitization Assets to a
Securitization Subsidiary shall be made without recourse to, and no portion of
the indebtedness or other contractual obligations of a Securitization Subsidiary
is guaranteed by, or is recourse to, the Borrower or any other Subsidiary (other
than (i) recourse of customary representations, warranties, covenants and
indemnities relating to title, quality, use or condition of the assets
transferred to such Securitization Subsidiary as of the time of transfer (and
not to collectability thereof during the period from and after the transfer to
the Securitization Subsidiary) or (ii) recourse to the extent the corresponding



--------------------------------------------------------------------------------

 

- 11 -

obligation is treated as secured Debt, and is permitted to be secured, pursuant
to clause (s) of Section 5.08). For purposes hereof, “Qualifying Securitization
Assets” means accounts receivable (including all rights associated with such
accounts receivable, including general intangibles), real property (including
all rights associated with such real property), reinsurance recoverables
(including all rights associated with such reinsurances recoverables, including
general intangibles) and proceeds of the foregoing.

“Real Estate Subsidiaries” means (i) Bellemead Development Corporation and its
current Subsidiaries and (ii) each other Subsidiary that is principally engaged
in the real estate business.

“Reference Banks” means the Euro-Dollar Reference Banks and “Reference Bank”
means any one of such Reference Banks.

“Regulations U and X” means Regulations U and X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Loans representing more than 50% of the aggregate unpaid principal
amount of the Loans. The Commitments and the outstanding Loans or other
extensions of credit of any Defaulting Banks shall be disregarded in determining
Required Banks at any time.

“Revolving Credit Period” means the period from and including the Effective Date
to and including the Maturity Date.

“S&P” means Standard & Poor’s Rating Services and its successors.

“Securitization Lien” means a Lien on assets that are the subject of, and
granted in connection with, a Qualifying Securitization Transaction.

“Securitization Subsidiary” means an entity which is established for the limited
purpose of engaging in Qualifying Securitization Transactions and activities
ancillary thereto, including, without limitation, financing or monetizing
acquired assets.

“Significant Subsidiary” means at any time a “significant subsidiary” of the
Borrower, within the meaning of Regulation S-X promulgated by the Securities and
Exchange Commission, as such Regulation is in effect from time to time; provided
that, if the Borrower notifies the Agent that the Borrower wishes to amend this
Agreement to eliminate the effect of any change of such Regulation (or if the
Agent notifies the Borrower that the Required Banks wish to amend this Agreement
for such purpose), then, for purposes of determining the Borrower’s compliance
with this Agreement, “Significant Subsidiaries” of the Borrower shall be
determined on the basis of such Regulation as in effect immediately before the
relevant change thereto, until either such notice is withdrawn or this Agreement
is amended in a manner satisfactory to the Borrower and the Required Banks.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.

“Swingline Commitment” means, with respect to each Swingline Lender, the amount
of such Swingline Lender’s commitment to make Swingline Loans hereunder. The
initial Swingline Commitment of each Swingline Lender, subject to reduction from
time to time pursuant to Sections 2.10, 2.11, 2.20 and 6.01, is $25,000,000.



--------------------------------------------------------------------------------

 

- 12 -

“Swingline Exposure” means at any time the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall mean its Applicable Percentage of the Swingline Exposure at such
time.

“Swingline Lender” means Deutsche Bank AG New York Branch and Citibank, N.A., in
their capacities as lenders of Swingline Loans hereunder.

“Swingline Loan” means a loan made by a Swingline Lender pursuant to
Section 2.04.

“Total Commitments” means at any time the sum of the Banks’ Commitments at such
time.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Wholly Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time directly or indirectly owned by
the Borrower.

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Banks; provided
that, if the Borrower notifies the Agent that the Borrower wishes to amend any
covenant in Article V to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent notifies the Borrower that the Required Banks wish to amend Article V for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of generally accepted accounting principles in effect
immediately before the relevant change in generally accepted accounting
principles became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Banks.

SECTION 1.03. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on the same date, all of which Loans are of the same type (subject to Article
VIII) and, except in the case of Base Rate Loans, have the same Interest Period
or initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans)
or by reference to the provisions of Article II under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.01 in which all Banks participate in proportion to their Commitments,
a “Money Market Borrowing” is a Borrowing under Section 2.03 in which the Bank
participants are determined on the basis of their bids in accordance therewith
and a “Swingline Borrowing” is a Borrowing of Swingline Loans).



--------------------------------------------------------------------------------

 

- 13 -

ARTICLE II

The Credits

SECTION 2.01. Commitments to Lend. During the Revolving Credit Period each Bank
severally agrees, on the terms and conditions set forth in this Agreement, to
make loans to the Borrower pursuant to this Section from time to time in amounts
such that the aggregate Committed Exposure of such Bank at any one time
outstanding shall not exceed the amount of its Commitment. Each Borrowing under
this Section shall be in an aggregate principal amount of $10,000,000 or any
larger amount that is a multiple of $1,000,000; provided, that any Borrowing
under this Section may be in the aggregate amount available in accordance with
Section 3.02(b). Each Borrowing under this Section shall be made from the
several Banks ratably in proportion to their respective Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay, or to the
extent permitted by Section 2.12, prepay Loans and reborrow at any time during
the Revolving Credit Period under this Section.

SECTION 2.02. Notice of Committed Borrowings. The Borrower shall give the Agent
notice (a “Notice of Committed Borrowing”) not later than 10:00 A.M. (New York
City time) on (x) the date of each Base Rate Borrowing and (y) the third
Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

(b) the aggregate amount of such Borrowing,

(c) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans, and

(d) in the case of a Fixed Rate Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

SECTION 2.03. Money Market Borrowings. (a) The Money Market Option. In addition
to Committed Borrowings pursuant to Section 2.01, the Borrower may, as set forth
in this Section, request the Banks during the Revolving Credit Period to make
offers to make Money Market Loans to the Borrower. The Banks may, but shall have
no obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the Agent by
electronic transmission a Money Market Quote Request so as to be received no
later than 10:00 A.M. (New York City time) on (x) the fifth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction for Money Market Loans to be made in Dollars, or (y) the Domestic
Business Day next preceding the date of Borrowing proposed therein, in the case
of an Absolute Rate Auction for Money Market Loans to be made in Dollars or
(z) the sixth Euro-Dollar Business Day prior to the date of Borrowing proposed
therein, in the case of a LIBOR Auction or Absolute Rate Auction for Money
Market Loans to be made in an Alternative Currency in accordance with subsection
(h) of this Section (or, in any case, such other time or date as the Borrower
and the Agent shall have mutually agreed and shall have notified to the Banks
not later than the date of the Money Market Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective)
specifying:



--------------------------------------------------------------------------------

 

- 14 -

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction (unless such Absolute Rate Auction relates to Money Market
Loans to be made in an Alternative Currency, in which case a Euro-Dollar
Business Day),

(ii) the aggregate amount of such Borrowing (expressed in Dollars), which shall
be $10,000,000 or a larger multiple of $1,000,000,

(iii) the currency in which the proposed Borrowing is to be made, which shall be
Dollars or, subject to subsection (h) of this Section, an Alternative Currency,

(iv) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(v) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Agent may agree) of any other Money
Market Quote Request.

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Agent shall send to the Banks by electronic transmission an
Invitation for Money Market Quotes substantially in the form of Exhibit C
hereto, which shall constitute an invitation by the Borrower to each Bank to
submit Money Market Quotes offering to make the Money Market Loans to which such
Money Market Quote Request relates in accordance with this Section.

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Agent by electronic transmission at its offices specified in or pursuant to
Section 9.01 not later than (x) 2:00 p.m. (New York City time) on the fourth
Euro-Dollar Business Day prior to the proposed date of Borrowing, in the case of
a LIBOR Auction for Money Market Loans to be made in Dollars, (y) 9:00 A.M. (New
York City time) on the proposed date of Borrowing, in the case of an Absolute
Rate Auction for Money Market Loans to be made in Dollars or (z) 2:00 p.m. (New
York City time) on the sixth Euro-Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction or Absolute Rate Auction for Money
Market Loans to be made in an Alternative Currency (or, in any case, such other
time or date as the Borrower and the Agent shall have mutually agreed and shall
have notified to the Banks not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective); provided that Money Market Quotes submitted by the
Agent (or any affiliate of the Agent) in the capacity of a Bank may be
submitted, and may only be submitted, if the Agent or such affiliate notifies
the Borrower of the terms of the offer or offers contained therein not later
than (x) one hour prior to the deadline for the other Banks, in the case of a
LIBOR Auction or (y) 15 minutes prior to the deadline for the other Banks, in
the case of an Absolute Rate Auction. Subject to Articles III and VI, any Money
Market Quote so made shall be irrevocable except with the written consent of the
Agent given on the instructions of the Borrower.

(ii) Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:



--------------------------------------------------------------------------------

 

- 15 -

(A) the proposed date of Borrowing,

(B) the principal amount of the Money Market Loan for which each such offer is
being made (expressed in Dollars), which principal amount (w) may be greater
than or less than the Commitment of the quoting Bank, (x) must be $1,000,000 or
a larger multiple of $1,000,000, (y) may not exceed the principal amount of
Money Market Loans for which offers were requested and (z) may be subject to an
aggregate limitation as to the principal amount of Money Market Loans for which
offers being made by such quoting Bank may be accepted,

(C) the currency of the Money Market Loan for which each such offer is being
made,

(D) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(E) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

(F) the identity of the quoting Bank. A Money Market Quote may set forth up to
five separate offers by the quoting Bank with respect to each Interest Period
specified in the related Invitation for Money Market Quotes.

(iii) Any Money Market Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii);

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

(D) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Agent shall promptly notify the Borrower of the
terms (x) of any Money Market Quote submitted by a Bank that is in accordance
with subsection (d) and (y) of any Money Market Quote that amends, modifies or
is otherwise inconsistent with a previous Money Market Quote submitted by such
Bank with respect to the same Money Market Quote Request. Any such subsequent
Money Market Quote shall be disregarded by the Agent unless such subsequent
Money Market Quote is submitted solely to correct a manifest error in such
former Money Market Quote. The Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of Money Market Loans for which offers have
been received for each Interest Period specified in the related Money Market
Quote Request, (B) the respective principal amounts and Money Market Margins or
Money Market Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Money Market Loans
for which offers in any single Money Market Quote may be accepted.



--------------------------------------------------------------------------------

 

- 16 -

(f) Acceptance and Notice by Borrower. Not later than 10:00 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction for Money Market Loans to be made in
Dollars, (y) the proposed date of Borrowing, in the case of an Absolute Rate
Auction for Money Market Loans to be made in Dollars or (z) the fifth
Euro-Dollar Business Day prior to the proposed date of Borrowing, in the case of
a LIBOR Auction or Absolute Rate Auction for Money Market Loans to be made in an
Alternative Currency (or, in any case, such other time or date as the Borrower
and the Agent shall have mutually agreed and shall have notified to the Banks
not later than the date of the Money Market Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective), the
Borrower shall notify the Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted, expressed
in Dollars. The Borrower may accept any Money Market Quote in whole or in part;
provided that:

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in, and the currency thereof must be the
currency set forth in, the related Money Market Quote Request,

(ii) the principal amount of each Money Market Borrowing must be $10,000,000 or
a larger multiple of $1,000,000,

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and

(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g) Allocation by Agent. If offers are made by two or more Banks with the same
Money Market Margins or Money Market Absolute Rates, as the case may be, for a
greater aggregate principal amount than the amount in respect of which such
offers are accepted for the related Interest Period, the principal amount of
Money Market Loans in respect of which such offers are accepted shall be
allocated by the Agent among such Banks as nearly as possible (in multiples of
$1,000,000, as the Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Agent of the pro rata
amounts of Money Market Loans shall be conclusive in the absence of manifest
error.

(h) Money Market Loans in an Alternative Currency. The Borrower may request
Money Market Loans in an Alternative Currency subject to the terms and
conditions of this subsection (h), in addition to the other conditions
applicable to such Loans hereunder. Any request for Money Market Loans in an
Alternative Currency shall be subject to the condition that if there shall occur
at or prior to 10:00 A.M. (New York City time) on the date of any Money Market
Borrowing to be denominated in an Alternative Currency any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would, in the reasonable opinion of any Bank
that shall have offered to make any Money Market Loan in connection with such
Borrowing, make it impracticable for such Bank’s Loan to be denominated in such
Alternative Currency, then such Bank may by notice to the Borrower and the Agent
withdraw its offer to make such Loan.

Any Money Market Loan which is to be made in an Alternative Currency in
accordance with this subsection (h) shall be advanced in the Equivalent Amount
of the Dollar Amount thereof and shall be repaid or prepaid in such Alternative
Currency in the amount borrowed. Interest payable on any Loan denominated in an
Alternative Currency shall be paid in such Alternative Currency.



--------------------------------------------------------------------------------

 

- 17 -

For purposes of determining whether the aggregate principal amount of Loans
outstanding hereunder exceeds any applicable limitation expressed in Dollars,
each Money Market Loan denominated in an Alternative Currency shall be deemed to
be in a principal amount equal to the Dollar Amount thereof. The Dollar Amount
of any Money Market Loan with an Interest Period exceeding six months in
duration shall be adjusted on each date that would have been the last day of an
Interest Period for such Loan if such Loan had successive Interest Periods of
six months duration. Each such adjustment shall be made by the Bank holding such
Loan by determining the amount in Dollars that would be required in order to
result in an Equivalent Amount in the applicable Alternative Currency equal to
the principal amount of the applicable Loan outstanding on the date of the
adjustment, and the amount in Dollars so determined shall be the Dollar Amount
of such Loan unless and until another adjustment is required hereby. Each Bank
that makes a Money Market Loan denominated in an Alternative Currency agrees to
determine any such adjustments if and when required to be made pursuant to this
paragraph and to notify the Borrower and the Agent of each such adjustment
promptly upon making such determination.

SECTION 2.04. Swingline Loans. (a) During the Revolving Credit Period each
Swingline Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans to the Borrower pursuant to this Section from time to
time in amounts such that (i) the aggregate principal amount of Swingline Loans
of such Swingline Lender at any time outstanding shall not exceed the amount of
its Swingline Commitment and (ii) the aggregate Committed Exposure of all the
Banks at any time shall not exceed the Total Commitments. All Swingline Loans
shall be made in Dollars. Each Swingline Loan shall be made as part of a
Borrowing consisting of Swingline Loans made by the Swingline Lenders ratably in
accordance with their respective Swingline Commitments.

(b) In order to request a Swingline Borrowing, the Borrower shall notify the
Agent of such request not later than 2:00 P.M. (New York City time) on the day
of a proposed Swingline Borrowing, specifying the proposed date (which shall be
a Domestic Business Day) and amount of the requested Swingline Borrowing (which
shall be $5,000,000 or a larger multiple of $1,000,000) and the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period. The Agent will promptly advise the Swingline Lenders of any
such notice received from the Borrower. Each Swingline Lender shall make each
Swingline Loan available to the Agent in the same manner as for other Domestic
Loans as provided in Section 2.05 (except that each Swingline Lender shall make
each Swingline Loan available to the Agent by 5:00 P.M. (New York City time) on
the requested date of such Swingline Loan), unless such Swingline Lender and the
Borrower agree otherwise.

(c) Each Swingline Lender may by written notice given to the Banks not later
than 10:00 A.M. (New York City time) on any Domestic Business Day require the
Banks to acquire participations on such Domestic Business Day in all or a
portion of the Swingline Loans of such Swingline Lender outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the Banks will
acquire participations. In furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the relevant Swingline Lender, such
Bank’s Applicable Percentage of such Swingline Loan or Loans. Each Bank
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Bank shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Loans made by such Bank (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Banks). The Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph. Any amounts received by a
Swingline Lender from the Borrower (or other



--------------------------------------------------------------------------------

 

- 18 -

party on behalf of the Borrower) in respect of a Swingline Loan after receipt by
such Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Agent; any such amounts received by the Agent shall
be promptly remitted by the Agent to the Banks that shall have made their
payments pursuant to this paragraph and to the relevant Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.05. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s share (if any) of such Borrowing and such Notice of Borrowing
shall not thereafter be revocable by the Borrower.

(b) Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
Section 2.04 and subsection (c) of this Section) make available its share of
such Borrowing, in Federal or other funds immediately available in New York
City, to the Agent at its address specified in or pursuant to Section 9.01 or,
subject to the provisions of Section 2.03(h), if such Borrowing is to be made in
an Alternative Currency, make available the Equivalent Amount of such
Alternative Currency on that day (in such funds as may then be customary for the
settlement of international transactions in the Alternative Currency) to the
account of the Agent at such place as shall have been notified by the Agent to
the Banks by not less than five Domestic Business Days’ notice. Unless the Agent
determines that any applicable condition specified in Article III has not been
satisfied, the Agent will make the funds so received from the Banks available to
the Borrower at the Agent’s aforesaid address.

(c) If any Bank (including a Swingline Lender) makes a new Loan hereunder on a
day on which the Borrower is to repay all or any part of an outstanding Loan
denominated in the same currency from such Bank, such Bank shall apply the
proceeds of its new Loan to make such repayment and only an amount equal to the
difference (if any) between the amount being borrowed and the amount being
repaid shall be made available by such Bank to the Agent as provided in
subsection (b), or remitted by the Borrower to the Agent as provided in
Section 2.13, as the case may be.

(d) Unless the Agent shall have received notice from a Bank prior to the date of
any Borrowing (or, in the case of any Base Rate Borrowing, prior to 12:00 Noon
(New York City time) on the date such Base Rate Borrowing is to be made) that
such Bank will not make available to the Agent such Bank’s share of such
Borrowing, the Agent may assume that such Bank has made such share available to
the Agent on the date of such Borrowing in accordance with subsections (b) and
(c) of this Section 2.05 and the Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Bank shall not have so made such share available to the
Agent, such Bank and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
a rate per annum equal to the higher of the Federal Funds Rate and the interest
rate applicable thereto pursuant to Section 2.08 and (ii) in the case of such
Bank, the Federal Funds Rate. If such Bank shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement.

SECTION 2.06. Evidence of Debt. (a) Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Bank resulting from each Loan made by such Bank, including the
amounts of principal and interest payable and paid to such Bank from time to
time hereunder.



--------------------------------------------------------------------------------

 

- 19 -

(b) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Bank hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Banks
and each Bank’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Bank or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(d) Any Bank may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Bank a Note
payable to the order of such Bank (or, if requested by such Bank, to such Bank
and its registered assigns). Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.06) be represented by one or more Notes payable to the order of the
payee named therein (or, if such Note is a registered note, to such payee and
its registered assigns).

(e) Each Bank may, by notice to the Borrower and the Agent, request that its
Loans of a particular type be evidenced by a separate Note in an amount equal to
the aggregate unpaid principal amount of such Loans. Each such Note shall be in
substantially the form of Exhibit A hereto with appropriate modifications to
reflect the fact that it evidences solely Loans of the relevant type. Each
reference in this Agreement to the “Note” of such Bank shall be deemed to refer
to and include any or all of such Notes, as the context may require.

(f) Upon receipt of a Bank’s Note pursuant to Section 3.01(b), the Agent shall
forward such Note to such Bank. Each Bank shall record the date, amount, type
and maturity of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto and, in the case of Money
Market Loans denominated in an Alternative Currency, the currency, amount and
Dollar Amount of such Loans, and prior to any transfer of its Note shall endorse
on the schedule forming a part thereof appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of any Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes. Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.

SECTION 2.07. Maturity of Loans. (a) All Committed Loans of each Bank shall
mature, and the principal amount thereof shall be due and payable by the
Borrower, together with accrued interest thereon, on the Maturity Date.

(b) Each Money Market Loan and Swingline Loan shall mature, and the principal
amount thereof shall be due and payable by the Borrower, together with accrued
interest thereon, on the last day of the Interest Period applicable to such
Loan.

SECTION 2.08. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day plus the Applicable Rate for Base Rate Loans. Such interest shall be payable
for each Interest Period on the last day thereof, and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on each
date a Base Rate Loan is so converted. Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate plus the
Applicable Rate for Base Rate Loans.



--------------------------------------------------------------------------------

 

- 20 -

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Rate for Euro-Dollar Loans plus the
applicable London Interbank Offered Rate. Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof. In addition, with respect to the principal amount of any Euro-Dollar
Loan converted to a Base Rate Loan, such interest (except interest payable
pursuant to the proviso to the preceding sentence) shall be payable on each date
a Euro-Dollar Loan is so converted.

The “London Interbank Offered Rate”, applicable to any Interest Period means the
(i) the rate per annum for Dollar deposits with maturities comparable to such
Interest Period, which appears on Reuters Page LIBOR01 (or on any successor or
substitute page or service providing rate quotations comparable to those
currently provided on such page, as determined by the Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 A.M., London
time, on the day that is two Business Days prior to the first day of such
Interest Period and (ii) in the event that such rate is not available at such
time for any reason, the rate per annum determined by the Agent to be the
average (rounded upwards if necessary, to the next higher 1/32 of 1%) of the
respective rates per annum at which Dollar deposits are offered to each of the
Euro-Dollar Reference Banks in the London interbank deposit market at
approximately 11:00 a.m., London time, on the second full Euro-Dollar Business
Day preceding the first day of such Interest Period in an amount equal to
$5,000,000 and for a period of time equal to such Interest Period. In the case
of any Money Market LIBOR Loan denominated in an Alternative Currency, the
London Interbank Offered Rate for any Interest Period shall be determined
pursuant to clause (ii) above based upon deposits in the relevant Alternative
Currency.

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Applicable Rate for
Euro-Dollar Loans plus the London Interbank Offered Rate applicable to such Loan
and (ii) the Applicable Rate for Euro-Dollar Loans plus the average (rounded
upward, if necessary, to the next higher 1/32 of 1%) of the respective rates per
annum at which one day (or, if such amount due remains unpaid more than three
Euro-Dollar Business Days, then for such other period of time not longer than
one month as the Agent may select) deposits in Dollars in an amount
approximately equal to such overdue payment due to each of the Euro-Dollar
Reference Banks are offered to such Euro-Dollar Reference Bank in the London
interbank market for the applicable period determined as provided above (or, if
the circumstances described in clause (a) or (b) of Section 8.01 shall exist, at
a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

(d) Subject to Section 8.01(a), each Money Market LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.08(c) as
if the related Money Market LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Money Market Margin quoted by the Bank making
such Loan in accordance with Section 2.03. Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.03. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Money Market Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the Base
Rate plus the Applicable Rate for Base Rate Loans for such day.



--------------------------------------------------------------------------------

 

- 21 -

(e) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day during the Interest Period applicable thereto, at such
rate per annum as shall be agreed to in writing by the Borrower and the
applicable Swingline Lender with respect to such Swingline Loan or, if no such
agreement shall be made, at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans for such date. Such interest shall be
payable for each Interest Period on the last day thereof. Any overdue principal
of or interest on any Swingline Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the Base
Rate plus the Applicable Rate for Base Rate Loans for such day.

(f) The Agent shall determine each interest rate applicable to the Loans
hereunder in accordance with the provisions hereof. The Agent shall give prompt
notice to the Borrower and the participating Banks by electronic transmission of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

(g) Each Reference Bank agrees to use its best efforts to furnish quotations to
the Agent as contemplated by this Section. If any Reference Bank does not
furnish a timely quotation, the Agent shall determine the relevant interest rate
on the basis of the quotation or quotations furnished by the remaining Reference
Bank or Banks or, if none of such quotations is available on a timely basis, the
provisions of Section 8.01 shall apply.

SECTION 2.09. Fees. (a) Facility Fee. The Borrower shall pay to the Agent for
the account of the Banks ratably a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of each Bank (whether used
or unused) during the period from and including the Effective Date to but
excluding the date on which the Commitments terminate; provided that, if any
Loans remain outstanding after the Commitments terminate, then such facility fee
shall continue to accrue on the daily amount of such Loans outstanding from and
including the date on which the Commitments terminate to but excluding the date
on which such Loans cease to be outstanding.

(b) Payments. Accrued fees under subsection (a) of this Section shall be payable
quarterly on the last day of February, May, August and November in each year
(commencing November 2012) and upon the date of termination of the Commitments
in their entirety (and, if later, the date the Loans shall be repaid in their
entirety).

SECTION 2.10. Optional Termination or Reduction of Commitments. (a) The Borrower
may without penalty or premium of any kind, upon at least three Domestic
Business Days’ prior irrevocable written notice to the Agent, (i) terminate the
Commitments at any time, if no Loans are outstanding at such time or
(ii) ratably reduce from time to time by an aggregate amount of $10,000,000 or
any larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the aggregate outstanding principal amount of the Loans; provided that
the Swingline Commitments must be terminated if the Commitments are terminated
and, if the Commitments are reduced, the Swingline Commitments also must be
reduced, if necessary, so that after giving effect to such reduction the
aggregate amount of the Swingline Commitments shall not exceed the Total
Commitments.

(b) The Borrower may without penalty or premium of any kind, upon at least three
Domestic Business Days’ notice to the Agent, (i) terminate the Swingline
Commitments at any time, if no Swingline Loans are outstanding at such time or
(ii) ratably reduce from time to time by an aggregate amount of $5,000,000 or
any larger multiple of $1,000,000, the aggregate amount of the Swingline
Commitments in excess of the aggregate outstanding principal amount of the
Swingline Loans.



--------------------------------------------------------------------------------

 

- 22 -

SECTION 2.11. Mandatory Termination of Commitments. The Commitments and the
Swingline Commitments shall terminate on the Maturity Date and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.

SECTION 2.12. Optional Prepayments. (a) Subject to Section 2.14 in the case of
Fixed Rate Loans but otherwise without penalty or premium of any kind, the
Borrower may, upon notice to the Agent prior to 12:00 Noon (New York City time)
on the date of prepayment (which shall be a Domestic Business Day), prepay any
Group of Loans (other than Swingline Loans, as to which subsection (b) below
shall apply), or any Money Market Borrowing bearing interest at the Base Rate
pursuant to Section 8.01, in whole at any time, or from time to time in part in
amounts aggregating $10,000,000 or any larger multiple of $1,000,000 (based on
the Dollar Amount thereof, in the case of a Borrowing denominated in an
Alternative Currency), by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment; provided that, except
as expressly provided above, the Borrower may not prepay all or any portion of
the principal amount of any Money Market Loan prior to the maturity thereof.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Group or Borrowing.

(b) The Borrower may, upon notice to the Agent prior to 12:00 Noon (New York
City time) on the date of prepayment (which shall be a Domestic Business Day),
prepay any Swingline Borrowing in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each optional prepayment shall be applied to prepay
ratably the Swingline Loans of the Swingline Lenders included in such Swingline
Borrowing.

(c) Upon receipt of a notice of prepayment pursuant to this Section, the Agent
shall promptly notify each Bank (or, in the case of a Swingline Loan, each
Swingline Lender) of the contents thereof and of such Bank’s ratable share (if
any) of such prepayment and such notice shall not thereafter be revocable by the
Borrower.

SECTION 2.13. General Provisions as to Payments. (a) Except as expressly
provided in subsection (b) of this Section, the Borrower shall make each payment
of principal of, and interest on, the Loans and of fees hereunder, in Dollars,
not later than 12:00 Noon (New York City time) on the date when due, in Federal
or other funds immediately available in New York City, to the Agent at its
address referred to in Section 9.01. The Agent will promptly distribute to each
Bank (or Swingline Lender, as applicable) its ratable share of each such payment
received by the Agent for the account of the Banks (or Swingline Lenders, as
applicable).

(b) All payments to be made by the Borrower hereunder or under the Loans in an
Alternative Currency pursuant to Section 2.03(h) shall be made in such
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency for the account of
the Agent, at such time and at such place as shall have been notified by the
Agent to the Borrower and the applicable Banks by not less than four Euro-Dollar
Business Days’ notice. The Agent will promptly cause any such payments for the
account of any Bank to be distributed to the Bank entitled thereto in like
funds.

(c) Whenever any payment of principal of, or interest on, the Domestic Loans,
Swingline Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any



--------------------------------------------------------------------------------

 

- 23 -

payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, any Money Market Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Banks or Swingline Lenders hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Bank or Swingline Lender, as applicable, on such due date an amount equal to the
amount then due such Bank or Swingline Lender. If and to the extent that the
Borrower shall not have so made such payment, each Bank or Swingline Lender, as
applicable, shall repay to the Agent forthwith on demand such amount distributed
to such Bank or Swingline Lender together with interest thereon, for each day
from the date such amount is distributed to such Bank or Swingline Lender until
the date such Bank or Swingline Lender repays such amount to the Agent, at the
Federal Funds Rate.

SECTION 2.14. Funding Losses. If the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted
(pursuant to Article II, VI or VIII or otherwise) on any day other than the last
day of the Interest Period applicable thereto, or the end of an applicable
period fixed pursuant to Section 2.08(c), or if the Borrower fails to borrow any
Fixed Rate Loans (excluding a failure to borrow in a specified Alternative
Currency due to the occurrence of any change in conditions described in
Section 2.03(h)) after notice has been given to any Bank in accordance with
Section 2.05(a), the Borrower shall reimburse each Bank within 15 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow, provided that such Bank shall have delivered to the Borrower
a certificate setting forth in reasonable detail as to the amount of such loss
or expense, which certificate shall be conclusive in the absence of manifest
error. For purposes of this Section, any Swingline Loan bearing interest at a
fixed rate shall be deemed to be a Fixed Rate Loan.

SECTION 2.15. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

SECTION 2.16. Method of Electing Interest Rates. (a) The Loans included in each
Committed Borrowing shall bear interest initially at the type of rate specified
by the Borrower in the applicable Notice of Committed Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject in each case to the provisions of
Article VIII), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and



--------------------------------------------------------------------------------

 

- 24 -

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to convert or continue such Loans as
Euro-Dollar Loans for a different or additional Interest Period, in each case
effective on any Euro-Dollar Business Day.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent at least three Euro-Dollar Business Days before the
conversion or continuation selected in such notice is to be effective. A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal amount of the relevant Group of Loans; provided that
(i) such portion is allocated ratably among the Loans comprising such Group and
(ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each $10,000,000 or any larger multiple of
$1,000,000.

(b) Each Notice of Interest Rate Election shall specify:

(i) The Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Agent shall promptly notify each Bank of
the contents thereof and such notice shall not thereafter be revocable by the
Borrower. If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Agent for any Group of Fixed Rate Loans, such Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto.

SECTION 2.17. Regulation D Compensation. If and for so long as any Bank
maintains reserves against “Eurocurrency liabilities” (or any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of such Bank to United
States residents), then such Bank may require the Borrower to pay,
contemporaneously with each payment of interest on Euro-Dollar Loans, additional
interest on the related Euro-Dollar Loan of such Bank at a rate per annum
determined by such Bank up to but not exceeding the excess of (i)(A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank Offered
Rate. Any Bank wishing to require payment of such additional interest (x) shall
so notify the Borrower and the Agent, in which case such additional interest on
the Euro-Dollar Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least four Euro-Dollar Business Days after the giving of such notice and
(y) shall notify the Borrower at least five Euro-Dollar Business Days prior to
each date on which interest is payable on the Euro-Dollar Loans of the amount
then due it under this Section.

SECTION 2.18. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Loans in the



--------------------------------------------------------------------------------

 

- 25 -

currency expressed to be payable herein or under the Loans ( the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase the specified currency with such other currency at the Agent’s New York
office on the Euro-Dollar Business Day preceding that on which final judgment is
given. The obligations of the Borrower in respect of any sum due to any Bank or
the Agent hereunder or under any Loan shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Euro-Dollar Business Day following receipt by such Bank or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Bank or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Bank or the Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Bank or the Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Bank or the Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Banks as a result of allocations of such excess as a
disproportionate payment to such Bank under Section 9.04, such Bank or the
Agent, as the case may be, agrees to remit such excess to the Borrower.

SECTION 2.19. Increase in Commitments. (a) At any time after the Effective Date
and no more than two times during any calendar year, the Borrower may, by
written notice to the Agent (which shall promptly deliver a copy to each of the
Banks), request at any time or from time to time that the Total Commitments be
increased; provided that (i) the aggregate amount of each such increase pursuant
to this Section shall not be less than $25,000,000 and the aggregate amount of
all such increases pursuant to this Section shall not exceed $250,000,000,
(ii) each such request of the Borrower shall be deemed to be an offer to each
Bank to increase its Commitment by its Applicable Percentage of the proposed
increased amount, and (iii) each Bank, in its sole discretion, may either
(A) agree to increase its Commitment by all or a portion of the offered amount
or (B) decline to increase its Commitment. Any such notice shall set forth the
amount of the requested increase in the Total Commitments and the date on which
such increase is requested to become effective. In the event that the Banks
shall have agreed to increase their Commitments by an aggregate amount less than
the increase in the Total Commitments requested by the Borrower, the Borrower
may arrange for one or more banks or other financial institutions (any such bank
or other financial institution being called an “Augmenting Bank”), which may
include any Bank, to extend Commitments or increase its existing Commitment in
an aggregate amount equal to the unsubscribed amount; provided that each
Augmenting Bank, if not already a Bank hereunder, shall be subject to the
approval of the Agent (which approval shall not be unreasonably withheld or
delayed). Increases to and new Commitments created pursuant to this paragraph
(a) shall become effective upon the execution and delivery by the Borrower, the
Agent and any Banks (including any Augmenting Banks) agreeing to increase their
existing Commitments or extend new Commitments, as the case may be, of an
agreement providing for such increased or additional Commitments (a “Commitment
Increase Agreement”), subject to the satisfaction of any conditions set forth in
such agreement. Notwithstanding the foregoing, no increase in the Total
Commitments (or in the Commitment of any Bank) shall become effective under this
paragraph unless, on the date of such increase, the conditions set forth in
Sections 3.02 (c) and (d) shall be satisfied (as though a Borrowing were being
made on such date) and the Agent shall have received a certificate to that
effect dated such date and executed by an authorized officer of the Borrower.

(b) At the time that any increase in the Total Commitments pursuant to paragraph
(a) above (a “Commitment Increase”) becomes effective, if any Committed Loans
are outstanding, the Borrower shall prepay the aggregate principal amount
outstanding in respect of such Committed Loans in accordance with Section 2.12
(the “Initial Loans”); provided that (i) nothing in this Section shall prevent



--------------------------------------------------------------------------------

 

- 26 -

the Borrower from funding the prepayment of Initial Loans with concurrent
Committed Loans hereunder in accordance with the provisions of this Agreement,
giving effect to the Commitment Increase, and (ii) no such prepayment shall be
required if, after giving effect to the Commitment Increase, each Bank has the
same Applicable Percentage as immediately prior to such Commitment Increase.

SECTION 2.20. Extension of Maturity Date. (a) On no more than two occasions
during the term of this Agreement, the Borrower may, by delivery of a written
request (a “Maturity Date Extension Request”) to the Agent (which shall promptly
deliver a copy to each of the Banks), request that the Banks extend the Maturity
Date for an additional period of one year.

(b) Each Bank shall, by notice to the Borrower and the Agent given not later
than the 30th day after the date of the Agent’s receipt of the Borrower’s
Maturity Date Extension Request (or such other date as the Borrower and the
Agent may agree; such date, the “Extension Date”), advise the Borrower whether
or not it agrees to the requested extension (each Bank agreeing to a requested
extension being called a “Consenting Bank”, and each Bank declining to agree to
a requested extension being called a “Declining Bank”). Any Bank that has not so
advised the Borrower and the Agent by such Extension Date shall be deemed to
have declined to agree to such extension and shall be a Declining Bank.

(c) If Banks constituting the Required Banks shall have agreed to a Maturity
Date Extension Request by the Extension Date, then the Maturity Date shall, as
to the Consenting Banks, be extended to the first anniversary of the Maturity
Date theretofore in effect. The decision to agree or withhold agreement to any
Maturity Date Extension Request shall be at the sole discretion of each Bank.
The Commitment of any Declining Bank shall terminate on the Maturity Date in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Loans made by Declining Banks, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the account of such
Declining Banks hereunder, shall be due and payable on the Existing Maturity
Date, and on the Existing Maturity Date the Borrower shall also make such other
prepayments of Loans as shall be required in order that, after giving effect to
the termination of the Commitments of, and all payments to, Declining Banks
pursuant to this sentence, the aggregate outstanding principal amount of the
Committed Loans and Swingline Loans will not exceed the aggregate amount of the
Commitments and the aggregate outstanding principal amount of the Swingline
Loans will not exceed the aggregate amount of the Swingline Commitments.

(d) Notwithstanding the foregoing provisions of this Section 2.20, the Borrower
shall have the right, pursuant to Section 8.06(a) but subject to
Section 8.06(b), at any time prior to the Existing Maturity Date, to replace a
Declining Bank with a Bank or other financial institution that will agree to the
applicable Maturity Date Extension Request, and any such replacement Bank shall
for all purposes constitute a Consenting Bank.

(e) Notwithstanding the foregoing provisions of this Section 2.20, no extension
of the Maturity Date pursuant to this Section 2.20 shall become effective
unless, on or promptly following the Extension Date, the conditions set forth in
clauses (c) and (d) of Section 3.02 shall be satisfied (with all references in
such clauses to a Borrowing being deemed to be references to such extension and
without giving effect to the exception in such clause (d)) and the Agent shall
have received a certificate to that effect dated the Extension Date and executed
by an executive officer of the Borrower responsible for overseeing or reviewing
compliance with this Agreement or by the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

SECTION 2.21. Defaulting Banks.



--------------------------------------------------------------------------------

 

- 27 -

(a) Defaulting Bank Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as such Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:

(i) Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Banks.

(ii) Defaulting Bank Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Agent from a Defaulting Bank pursuant to
Section 9.04 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Bank to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to any Swingline Lender hereunder; third,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fourth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Bank’s potential future
funding obligations with respect to Loans under this Agreement; fifth, to the
payment of any amounts owing to the Banks or Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Bank or
Swingline Lenders against such Defaulting Bank as a result of such Defaulting
Bank’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Bank has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Bank until such time as all Loans and
funded and unfunded participations in Swingline Loans are held by the Banks pro
rata in accordance with the Commitments without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Bank, and each Bank irrevocably consents hereto.

(iii) Certain Fees. (A) Each Defaulting Bank shall be entitled to receive a
facility fee for any period during which that Bank is a Defaulting Bank only to
the extent allocable to the sum of the outstanding principal amount of the Loans
funded by it. (B) With respect to any facility fee not required to be paid to
any Defaulting Bank pursuant to clause (A) above, the Borrower shall (x) pay to
each Non-Defaulting Bank that portion of any such fee otherwise payable to such
Defaulting Bank with respect to such Defaulting Bank’s participation in
Swingline Loans that has been reallocated to such Non-Defaulting Bank pursuant
to clause (iv) below, (y) pay to each Swingline Lender the amount of any such
fee otherwise payable to such Defaulting Bank to the extent allocable to such
Swingline Lender’s Fronting Exposure to such Defaulting Bank and (z) not be
required to pay the remaining amount of any such fee.



--------------------------------------------------------------------------------

 

- 28 -

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Bank’s participation in Swingline Loans shall be reallocated
among the Non-Defaulting Banks in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Bank’s Commitment) but
only to the extent that (x) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Commitment Exposure of any
Non-Defaulting Bank to exceed such Non-Defaulting Bank’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.

(v) Repayment of Swingline Loans. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swingline Loans in an amount equal to the Swingline Lenders’ Fronting
Exposure.

(b) Defaulting Bank Cure. If the Borrower, the Agent and each Swingline Lender
agree in writing that a Bank is no longer a Defaulting Bank, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Bank will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Banks or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Swingline
Loans to be held pro rata by the Banks in accordance with the Commitments
(without giving effect to Section 2.21(a)(iv)), whereupon such Bank will cease
to be a Defaulting Bank; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.

(c) New Swingline Loans. So long as any Bank is a Defaulting Bank, each
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

ARTICLE III

Conditions

SECTION 3.01. Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

(a) receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
electronic or other written confirmation from such party of execution of a
counterpart hereof by such party);



--------------------------------------------------------------------------------

 

- 29 -

(b) if requested pursuant to Section 2.06(d), receipt by the Agent for the
account of each applicable Bank of a duly executed Note dated on or before the
Effective Date complying with the provisions of Section 2.06;

(c) receipt by the Agent of an opinion of W. Andrew Macan, Esq., Vice President
and Secretary of the Borrower, substantially in the form of Exhibit E-1 hereto
and an opinion of White & Case LLP, counsel to the Borrower, substantially in
the form of Exhibit E-2 hereto;

(d) receipt by the Agent of written confirmation from the Borrower that the
Borrower has (i) terminated all lending commitments under the Existing Credit
Agreement and (ii) repaid all loans and other amounts, if any, outstanding or
accrued thereunder;

(e) receipt by the Agent of all documents it may reasonably request relating to
the existence of the Borrower, the corporate authority for and the validity of
this Agreement and the Notes, and any other matters relevant hereto, all in form
and substance satisfactory to the Agent;

(f) receipt by the Arrangers of all fees that are to be received by the
Arrangers upon execution of this Agreement in the amounts previously agreed upon
between the Borrower and the Arrangers; and

(g) receipt by the Banks of all documentation and other information required by
regulatory authorities under applicable “know your customer” and antimony
laundering rules and regulations, including the Patriot Act;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
September 24, 2012. The Agent shall promptly notify the Borrower and the Banks
of the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

SECTION 3.02. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) receipt by the Agent of a Notice of Borrowing as required by Section 2.02 or
2.03 or receipt of a notice requesting a Swingline Borrowing as required by
Section 2.04, as the case may be;

(b) the fact that, immediately after such Borrowing, (i) the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments and (ii) the aggregate outstanding principal amount of the
Swingline Loans will not exceed the aggregate amount of the Swingline
Commitments;

(c) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement shall be true in all material respects on and as of the date
of such Borrowing, except that the condition set forth in this clause (d) shall
exclude the representations and warranties set forth in Sections 4.04(c) and
4.05 for any Loans made after the Effective Date.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.



--------------------------------------------------------------------------------

 

- 30 -

ARTICLE IV

Representations and Warranties

The Borrower represents and warrants that:

SECTION 4.01. Corporate Existence and Power. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of New
Jersey, and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

SECTION 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or by-laws of the Borrower or of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Significant Subsidiaries.

SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and the Loans, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower, in each case enforceable in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditor’s rights generally from time to time
in effect and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).

SECTION 4.04. Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2011, and the
related consolidated statements of income, shareholders’ equity and cash flow
for the fiscal year then ended, reported on by Ernst & Young LLP and set forth
in the Borrower’s 2011 Form 10-K, a copy of which has been delivered to each of
the Banks, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of June 30, 2012, and the related unaudited
consolidated statements of income and cash flow for the three months then ended,
set forth in the Borrower’s quarterly report for the fiscal quarter ended
June 30, 2012, as filed with the Securities and Exchange Commission on Form
10-Q, a copy of which has been delivered to each of the Banks, fairly present,
in conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such three month period (except for the absence of
footnotes and subject to normal year-end adjustments).

(c) Since December 31, 2011, there has been no material adverse change in the
financial position of the Borrower and its Consolidated Subsidiaries, considered
as a whole, or in the ability of the Borrower to comply with its payment
obligations in respect of the Loans.



--------------------------------------------------------------------------------

 

- 31 -

SECTION 4.05. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened in writing against, the
Borrower or any of its Significant Subsidiaries before any court or arbitrator
or any governmental body, agency or official which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 4.06. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan except (i) where the necessity
of compliance therewith is being contested in good faith by appropriate
proceedings or (ii) the failure to so comply, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. No member of
the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA, in each case where such
waiver, failure or liability could reasonably be expected to have a Material
Adverse Effect.

SECTION 4.07. Not an Investment Company. The Borrower is not an “investment
company” required to register as an investment company within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 4.08. Compliance with Laws. Each of the Borrower and its Significant
Subsidiaries is in compliance in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, ERISA and the rules and regulations thereunder)
except (i) where the necessity of compliance therewith is being contested in
good faith by appropriate proceedings or (ii) the failure to so comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE V

Covenants

The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any amount payable under any Loan remains unpaid:

SECTION 5.01. Information. The Borrower will deliver to the Agent (which will
furnish to the Banks):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, shareholders’ equity and cash flow for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the



--------------------------------------------------------------------------------

 

- 32 -

Borrower and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of income for such quarter and of income and
cash flow for the portion of the Borrower’s fiscal year ended at the end of such
quarter, setting forth in comparative form the consolidated statements of income
for the corresponding quarter of the Borrower’s previous fiscal year and of
income and cash flow for the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the chief accounting officer or
the Treasurer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a compliance certificate of the chief
financial officer or the chief accounting officer or the Treasurer of the
Borrower stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements whether anything has come to their
attention to cause them to believe that any Default existed on the date of such
statements (which statement may be limited to the extent required by accounting
rules or guidelines);

(e) within five Business Days after the Chairman, the President, the chief
financial officer, the chief accounting officer or the Treasurer of the Borrower
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the chief accounting officer or
the Treasurer of the Borrower setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

(f) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

(h) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or makes any amendment to any Plan or Benefit
Arrangement, which has



--------------------------------------------------------------------------------

 

- 33 -

resulted or could result in the imposition of a Lien or the posting of a bond or
other security to secure obligations aggregating in excess of $25,000,000, a
certificate of the chief financial officer or the chief accounting officer or
the Treasurer of the Borrower setting forth details as to such occurrence and
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(i) promptly after Moody’s or S&P shall have announced (x) a change in the
rating established or deemed to have been established for the Index Debt or,
(y) the placement of Index Debt on ratings watch or negative outlook, written
notice of such rating change or placement; and

(j) from time to time such additional information regarding the financial
position or business of the Borrower and its Significant Subsidiaries as the
Agent, at the request of any Bank, may reasonably request; provided, that
neither the Borrower nor any Significant Subsidiary shall be obligated to
provide any such additional information to the extent disclosure thereof is
restricted by a confidentiality or other agreement.

Documents required to be delivered pursuant to Section 5.01 (a), (b), (f) or
(g) above (to the extent any such documents are included in materials otherwise
filed with the Securities Exchange Commission) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provide a link thereto on the
Borrower’s website on the Internet at the website address provided for in
Section 9.01; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that: the Borrower shall notify (which may be
by facsimile or electronic mail) the Agent of the posting of any such documents
and provide to the Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies or copies in pdf
format of the certificate required by Section 5.01(c) to the Agent. Except for
such certificates, the Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 5.02. Payment of Obligations. The Borrower will pay and discharge, and
will cause each Significant Subsidiary (other than a Securitization Subsidiary)
to pay and discharge, at or before maturity, all their respective obligations
and liabilities, including, without limitation, tax liabilities, in each case
where the failure to do so could reasonably be expected to have a Material
Adverse Effect, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, and will cause each Significant
Subsidiary (other than a Securitization Subsidiary) to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.

SECTION 5.03. Maintenance of Property. The Borrower will keep, and will cause
each Significant Subsidiary (other than a Securitization Subsidiary) to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Conduct of Business and Maintenance of Existence. The Borrower
will continue, and will cause each Significant Subsidiary (other than a
Securitization Subsidiary) to continue, to engage in business of the same
general type as now conducted by the Borrower and its Significant Subsidiaries,
and will preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect,
their respective corporate existence and



--------------------------------------------------------------------------------

 

- 34 -

(other than a Securitization Subsidiary) their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 5.04 shall prohibit (i) the merger of a Significant
Subsidiary into the Borrower or the merger or consolidation of a Significant
Subsidiary with or into another Person if the corporation surviving such
consolidation or merger is a Subsidiary and if, in each case, after giving
effect thereto, no Default shall have occurred and be continuing or (ii) the
termination of the corporate existence of any Significant Subsidiary if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower and would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.05. Compliance with Laws. The Borrower will comply, and cause each
Significant Subsidiary to comply with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, ERISA and the rules and regulations thereunder) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or (ii) the failure to so comply would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.06. Inspection of Property, Books and Records. The Borrower will keep,
and will cause each Significant Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities; and will permit,
and will cause each Significant Subsidiary to permit, representatives of any
Bank at such Bank’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and with reasonable notice and as often as may reasonably
be desired (but not more frequently than once during any calendar year unless a
Default has occurred and is continuing). Such inspection rights (i) are subject
to the provisions of Section 9.10 and all applicable laws, rules and regulations
and (ii) shall not extend to trade secrets of the Borrower or its Subsidiaries,
to information covered by attorney-client or other privilege or to information
subject to third party confidentiality agreements or privacy rights.

SECTION 5.07. Adjusted Consolidated Net Worth. The Borrower will at no time
permit Adjusted Consolidated Net Worth to be less than $10,000,000,000.

SECTION 5.08. Negative Pledge. Neither the Borrower nor any Significant
Subsidiary (other than a Real Estate Subsidiary) will create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement;

(b) any Lien existing on any asset of any corporation at the time such
corporation becomes a Significant Subsidiary and not created in contemplation of
such event;

(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 180 days after the
acquisition thereof;

(d) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Borrower or a Subsidiary
and not created in contemplation of such event;



--------------------------------------------------------------------------------

 

- 35 -

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets;

(g) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith;

(h) Securitization Liens;

(i) set-off and netting arrangements entered into by the Borrower in the normal
course of its banking arrangements;

(j) Liens on assets owned by the Borrower or any Significant Subsidiary (other
than a Securitization Subsidiary) securing Debt or other obligations, in each
case owed by the Borrower or such Significant Subsidiary to the Borrower or any
Wholly Owned Consolidated Subsidiary (other than a Securitization Subsidiary);

(k) rights of payment, subrogation, recovery and salvage and similar Liens
incurred in the ordinary course of business in connection with reinsurance or
similar risk transfer arrangements granted in favor of Persons from whom (or
from whose affiliates) the Borrower and/or one or more of its Significant
Subsidiaries has received payment or a promise to pay in respect of insurance
losses;

(l) Liens arising as a result of claims under or related to (i) any insurance
contract or policy, (ii) any agreement, contract, treaty or other arrangement
whereby one or more insurers, as reinsurers, assume liabilities of one or more
insurance or reinsurance companies or (iii) any agreement, contract, treaty or
other arrangement whereby one or more insurers or reinsurers, as
retrocessionaires, assume liabilities of reinsurers under an agreement of the
type in clause (ii) above or other retrocessionaires under another retrocession
agreement, in each case in the ordinary course of business, or securing
Indebtedness of Insurance Subsidiaries incurred or assumed in connection with
the settlement of claim losses in the ordinary course of business of such
Insurance Subsidiaries;

(m) (i) Liens of attorneys retained on a contingency fee basis securing
contingent obligations not exceeding the applicable expected judgment and
(ii) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith by appropriate actions;

(n) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, reinsurance agreements and other similar obligations
incurred in the ordinary course of business (exclusive of obligations in respect
of the payment for borrowed money);

(o) Liens consisting of pledges or deposits of cash or securities made by any
Insurance Subsidiary as a condition to obtaining or maintaining any licenses
issued to it by, or to satisfy the requirements of, any governmental authority
of such Insurance Subsidiary’s state of domicile with which such Insurance
Subsidiary is required to file its annual statutory financial statement;



--------------------------------------------------------------------------------

 

- 36 -

(p) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 6.01(j);

(q) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower;

(r) leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Subsidiaries or (ii) secure Debt of
the Borrower or any of its Subsidiaries; and

(s) Liens securing Debt or other obligations, which Liens are not otherwise
permitted by the foregoing clauses of this Section; provided, that in no event
shall the Liens permitted by this clause (s) secure Debt and other obligations
in an aggregate principal amount exceeding 15% of Adjusted Consolidated Net
Worth.

SECTION 5.09. Consolidations, Mergers and Sales of Assets. The Borrower will not
(i) consolidate or merge with or into any other Person (other than a Subsidiary
of the Borrower) or (ii) sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any other Person.

SECTION 5.10. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes. The
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of carrying “margin stock”
(within the meaning of Regulation U); and no proceeds of the Loans will be used,
directly or indirectly, for any purpose that violates Regulations U and X.

ARTICLE VI

Defaults

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Loan, or shall
fail to pay within five Domestic Business Days after the date when due any
interest on any Loan or any fees or any other amount payable hereunder;

(b) the Borrower shall fail to observe or perform any covenant contained in
Sections 5.07 to 5.10, inclusive;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after written notice thereof has been given to the
Borrower by the Agent at the request of Banks having at least 10% in aggregate
amount of the Commitments;



--------------------------------------------------------------------------------

 

- 37 -

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) the Borrower or any Significant Subsidiary shall fail to make any payment in
respect of any Material Debt when due or within any applicable grace period;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;

(g) the Borrower or any Significant Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstated for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $100,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $200,000,000;

(j) a final judgment or order (not subject to appeal) for the payment of money
in excess of $100,000,000 shall be rendered against the Borrower or any
Significant Subsidiary and such judgment or order shall continue unsatisfied and
unstayed for a period of 30 days; or

(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 50% or more of the outstanding shares of
common stock of the Borrower; or, during any period of 12 consecutive calendar
months, individuals who were directors of the Borrower on the first day of such
period (the “incumbent directors”), together with individuals nominated to serve
as directors by one or more of the incumbent directors and any directors so
nominated, shall cease to constitute a majority of the board of directors of the
Borrower;



--------------------------------------------------------------------------------

 

- 38 -

then, and in every such event, the Agent shall (i) if requested by Banks having
more than 50% in aggregate amount of the Commitments, by notice to the Borrower
terminate the Commitments and the Swingline Commitments and they shall thereupon
terminate, and (ii) if requested by Banks having more than 50% in aggregate
principal amount of the total amount of Committed Loans, Money Market Loans and
Swingline Exposure, by notice to the Borrower declare the Loans (together with
accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Borrower, without any notice to the Borrower or any other
act by the Agent or the Banks, the Commitments and the Swingline Commitments
shall thereupon terminate and the Loans (together with accrued interest thereon)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

SECTION 6.02. Notice of Default. The Agent shall give notice to the Borrower
under Section 6.01(c) promptly upon being requested to do so by Banks having at
least 10% in aggregate amount of the Commitments and shall thereupon notify all
the Banks thereof.

ARTICLE VII

The Agent

SECTION 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Agent to take such action as administrative agent on its behalf
and to exercise such powers under this Agreement and the Loans as are delegated
to the Agent by the terms hereof or thereof, together with all such powers as
are reasonably incidental thereto.

SECTION 7.02. Agent and Affiliates. Deutsche Bank AG New York Branch shall have
the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the Agent,
and Deutsche Bank AG New York Branch and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or affiliate of the Borrower as if it were not the
Agent hereunder.

SECTION 7.03. Action by Agent; Delegation of Duties. (a) The obligations of the
Agent hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, the Agent shall not be (i) required to take any
action with respect to any Default, except as expressly provided in Article VI,
and (ii) subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Borrower, a Bank or a Swingline Lender.

(b) The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any related document by or through any one or more sub
agents appointed by the Agent. The Agent and any such sub agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective affiliates, partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the affiliates, partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of the Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the Loans as well as activities as Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents selected by the
Agent in good faith and with reasonable care.



--------------------------------------------------------------------------------

 

- 39 -

SECTION 7.04. Consultation with Experts. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

SECTION 7.05. Liability of Agent. Neither the Agent nor any of its directors,
officers, agents, or employees shall be liable for any action taken or not taken
by it in connection herewith (i) with the consent or at the request of the
Required Banks or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower; (iii) the satisfaction of
any condition specified in Article III, except receipt of items required to be
delivered to the Agent; or (iv) the validity, effectiveness or genuineness of
this Agreement, the Loans or any other instrument or writing furnished in
connection herewith. The Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, electronic transmission or similar writing) believed
by it to be genuine or to be signed by the proper party or parties.

SECTION 7.06. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Agent (to the extent not reimbursed by the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the Agent’s gross
negligence or willful misconduct) that the Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by the Agent
hereunder.

SECTION 7.07. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

SECTION 7.08. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower. Upon any such resignation,
the Required Banks shall have the right to appoint a successor Agent, subject to
the approval of the Borrower (which approval shall not be unreasonably withheld
and, if an Event of Default shall have occurred and be continuing, shall not be
required). If no successor Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Agent gives notice of resignation, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least $500,000,000
or a commercial bank organized under the laws of any country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having a combined capital and surplus of at
least $500,000,000, provided that such bank is acting through a branch or agency
located in the United States. Upon the acceptance of its appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.



--------------------------------------------------------------------------------

 

- 40 -

SECTION 7.09. Agent’s Fee. The Borrower shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and the Agent.

SECTION 7.10. Other Agents. Notwithstanding anything herein to the contrary, the
Joint Lead Arrangers and Joint Bookrunners, the Documentation Agents and the
Syndication Agent named on the cover page of this Agreement shall not have any
duties or liabilities under this Agreement, except in their capacity, if any, as
Banks.

SECTION 7.11. Withholding. To the extent required by any applicable law, the
Agent may withhold from any payment to any Bank an amount equivalent to any
applicable withholding tax. Without limiting or expanding the provisions of
Section 8.04, each Bank shall indemnify and hold harmless the Agent against, and
shall make payable in respect thereof within 15 days after written demand
therefor, any and all taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Agent) incurred by or asserted against the Agent by the U.S. Internal Revenue
Service or any other governmental authority as a result of the failure of the
Agent to properly withhold tax from amounts paid to or for the account of such
Bank for any reason (including, without limitation, because the appropriate form
was not delivered or not properly executed, or because such Bank failed to
notify the Agent of a change in circumstance that rendered the exemption from,
or reduction of withholding tax ineffective) unless such failure was due to the
gross negligence or willful misconduct of the Agent. A certificate as to the
amount of such payment or liability delivered to any Bank by the Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Bank under this
Agreement against any amount due to the Agent under this Article. The agreements
in this Article shall survive the resignation and/or replacement of the Agent,
any assignment of rights by, or the replacement of, a Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

ARTICLE VIII

Change in Circumstances

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Loan or Money
Market LIBOR Loan:

(a) the Agent is advised by the Reference Banks that deposits in the applicable
currency (in the applicable amounts) are not being offered to the Reference
Banks in the relevant market for such Interest Period, or

(b) in the case of Euro-Dollar Loans, Banks having 50% or more of the aggregate
principal amount of the affected Loans advise the Agent that the London
Interbank Offered Rate as determined by the Agent will not adequately and fairly
reflect the cost to such Banks of funding their Euro-Dollar Loans for such
Interest Period,

the Agent shall forthwith give notice thereof to the Borrower and the Banks,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Banks to
make Euro-Dollar Loans or to convert outstanding Loans into or continue
outstanding Loans as Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Agent at least two Domestic Business Days before the date
of any Fixed Rate Borrowing for which a Notice of Borrowing has previously been
given that it elects not to



--------------------------------------------------------------------------------

 

- 41 -

borrow on such date, (i) if such Fixed Rate Borrowing is a Committed Borrowing,
such Borrowing shall instead be made as a Base Rate Borrowing and (ii) if such
Fixed Rate Borrowing is a Money Market LIBOR Borrowing, the Money Market LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate plus the Applicable Rate for Base Rate Loans
for such day.

SECTION 8.02. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Bank shall so notify the Agent, the Agent shall forthwith give notice
thereof to the other Banks and the Borrower, whereupon until such Bank notifies
the Borrower and the Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank to make Euro-Dollar Loans, or to
convert outstanding Loans into or continue outstanding Loans as Euro-Dollar
Loans, shall be suspended. Before giving any notice to the Agent pursuant to
this Section, such Bank shall designate a different Euro-Dollar Lending Office
if such designation will avoid the need for giving such notice and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank. If such
Bank shall determine that it may not lawfully continue to maintain and fund any
of its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay in full the then outstanding
principal amount of each such Euro-Dollar Loan, together with accrued interest
thereon. Concurrently with prepaying each such Euro-Dollar Loan, the Borrower
shall borrow a Base Rate Loan in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.

SECTION 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or any obligation to make Committed
Loans or (y) the date of the related Money Market Quote, in the case of any
Money Market Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Loan any such requirement included in an
applicable Euro-Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting its Fixed Rate Loans, its Note or its obligation to
make Fixed Rate Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Fixed Rate Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction. Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith are deemed to have been introduced
or adopted after the date hereof, regardless of the date enacted or adopted and
(y) all requests, rules, guidelines or directives



--------------------------------------------------------------------------------

 

- 42 -

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to “Basel III”, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change in any such law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 15 days after
demand by such Bank (with a copy to the Agent), the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank (or its
Parent) for such reduction. It is understood that the Banks are entering into
this Agreement on the assumption that they will not be required to maintain
capital in respect of their Commitments, and that the Borrower’s obligations
under this paragraph will apply in the event such assumption proves to be
incorrect. Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith are deemed
to have been introduced or adopted after the date hereof, regardless of the date
enacted or adopted and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to “Basel III”, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.

(c) Each Bank will promptly notify the Borrower and the Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Bank to compensation pursuant to this Section and will designate a different
Applicable Lending Office or attempt to assign its Loans to a different branch
or affiliate of such Bank, as applicable, if such designation or assignment will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate of any Bank claiming compensation under this Section and setting
forth in reasonable detail the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Bank may use any reasonable averaging and attribution methods.
The Borrower shall not be obligated to compensate any Bank pursuant to this
Section (x) for increased costs or reduced return accruing prior to the date
which is 90 days before such Bank requests compensation (in the case of a
request for compensation pursuant to subsection (a) above) or prior to the first
day of the most recent fiscal year of such Bank ending more than 90 days before
such Bank requests compensation (in the case of a request for compensation
pursuant to subsection (b) above), provided, further, that if such change in
subsections (a) or (b) above is retroactive, then the 90-day period referred to
in the previous proviso shall be extended to include the period of retroactive
effect thereof, and (y) unless such Bank is generally seeking such compensation
from its other similarly situated customers in a consistent manner.

SECTION 8.04. Taxes. (a) For purposes of this Section 8.04, the following terms
have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or



--------------------------------------------------------------------------------

 

- 43 -

under any Note, and all liabilities with respect thereto, excluding (i) in the
case of each Bank and the Agent, taxes imposed on its net income, and franchise
or similar taxes imposed on it, (x) by a jurisdiction under the laws of which
such Bank or the Agent (as the case may be) is organized or in which its
principal executive office is located or, in the case of each Bank, in which its
Applicable Lending Office is located, or (y) that are Other Connection Taxes,
(ii) in the case of each Bank, any United States withholding tax imposed on such
payments but only (x) to the extent that such Bank is subject to United States
withholding tax at the time such Bank first becomes party to this Agreement (or
in the case of any Participant, the time such Participant purchases the relevant
participation) or (y) where such Bank designates a new lending office, except to
the extent such Bank was entitled, at the time of the designation of a new
lending office, to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to this Section 8.04 and (iii) any United States
federal withholding tax imposed by FATCA.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

“Other Connection Taxes” means, with respect to a Bank or the Agent, Taxes
imposed as a result of a present or former connection between it and the
jurisdiction imposing such Tax (other than connections arising from it having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to or enforced or sold or assigned an
interest in any Note or this Agreement).

(b) Any and all payments by the Borrower to or for the account of any Bank or
the Agent hereunder or under any Note shall be made without deduction for any
Taxes or Other Taxes; provided that, if the Borrower shall be required by law to
deduct any Taxes or Other Taxes from any such payments, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 8.04) such Bank or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) the Borrower shall furnish to the Agent,
at its address referred to in Section 9.01, the original or a certified copy of
a receipt evidencing payment thereof.

(c) The Borrower agrees to indemnify each Bank and the Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 8.04) paid by such Bank or the Agent (as the case may be) and any
liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto. This indemnification shall be paid within 15
days after such Bank or the Agent (as the case may be) makes demand therefor.

(d) If a Bank or the Agent shall determine, in its sole discretion, that it has
received a refund from a taxation authority in respect of Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 8.04, it shall pay
over the amount of such refund to the Borrower, net of all out-of-pocket
expenses of such Bank or the Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided
that the Borrower, upon the request of such Bank or the Agent, agrees to repay
the amount paid over to the Borrower (plus penalties, interest or other
reasonable charges) to such Bank or the Agent in the event such Bank or the
Agent is required to repay such refund to such taxation authority. This Section
shall not be construed to require any Bank or the Agent to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.



--------------------------------------------------------------------------------

 

- 44 -

(e) (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or with
respect to any Note shall deliver to the Borrower and the Agent, at the time or
times reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 8.04(e)(ii) and (iii) below) shall not be required if in the Bank’s
reasonable judgment such completion, execution or submission would subject such
Bank to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Bank.

(ii) Without limiting the generality of the foregoing, each Bank organized under
the laws of a jurisdiction outside the United States (a “Non-U.S. Lender”), on
or prior to the date of its execution and delivery of this Agreement in the case
of each Bank listed on the signature pages hereof and on or prior to the date on
which it becomes a Bank in the case of each other Bank, (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation), promptly on the obsolescence, expiration, or invalidity of any
form previously delivery by such Non-U.S. Lender, and from time to time
thereafter if requested in writing by the Borrower (but only so long as such
Bank remains lawfully able to do so), shall provide the Borrower and the Agent
with one executed original of U.S. Internal Revenue Service Form W-8BEN, Form
W-8ECI or Form W-8IMY (and all necessary attachments), or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from or a reduced rate of U.S.
federal withholding tax on all payments by the Borrower under this Agreement or
any Note. Each Bank that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) shall deliver to the Borrower
and the Agent on or prior to the date on which such Bank becomes a Bank under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), an executed original of Internal Revenue Service
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax. Each Bank shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).

(iii) If a payment made to a Bank under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.



--------------------------------------------------------------------------------

 

- 45 -

(f) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.04(e) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided by such
Bank), such Bank shall not be entitled to receive additional amounts or
indemnification under Section 8.04(b) or (c) with respect to Taxes imposed by
the United States; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Bank shall reasonably request to assist such Bank to recover
such Taxes.

(g) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.04, then such Bank will change the
jurisdiction of its Applicable Lending Office if, in the judgment of such Bank,
such change (i) will eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is not otherwise disadvantageous to such Bank. The
Borrower will not be obligated to indemnify any Bank pursuant to Section 8.04(c)
for any amounts payable thereunder accruing more than 90 days prior to the date
that such Bank requests compensation therefor.

SECTION 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make or maintain Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03 or 8.04 with respect to its Euro-Dollar Loans and the
Borrower shall, by at least five Euro-Dollar Business Days prior notice to such
Bank through the Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer apply:

(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related Fixed
Rate Loans of the other Banks), and

(b) after each of its Euro-Dollar Loans has been repaid (or converted to a Base
Rate Loan), all payments of principal which would otherwise be applied to repay
such Fixed Rate Loans shall be applied to repay its Base Rate Loans instead.

SECTION 8.06. Substitution of Bank. (a) If (i) the obligation of any Bank to
make or maintain Euro-Dollar Loans has been suspended pursuant to Section 8.02,
(ii) any Bank (or any Participant in its Loans) has demanded compensation under
Section 8.03 or 8.04, (iii) any Bank is a Declining Bank or (iv) any Bank is a
Defaulting Bank, the Borrower shall have the right to seek a bank or banks
(“Substitute Banks”), which may be one or more of the Banks or one or more other
banks satisfactory to the Agent, to purchase the Loan or Loans and assume the
Commitment of such Bank (the “Affected Bank”) and, if the Borrower locates a
Substitute Bank, the Affected Bank shall, upon payment to it of the purchase
price agreed between it and the Substitute Bank (or, failing such agreement, a
purchase price in the amount of the outstanding principal amount of its Loans
and accrued interest thereon to the date of payment) plus any amount (other than
principal and interest) then due to it or accrued for its account hereunder,
assign all its rights and obligations under this Agreement and the Notes,
(including its Commitment and its Loans) to the Substitute Bank, and the
Substitute Bank shall assume such rights and obligations, whereupon the
Substitute Bank shall be a Bank party to this Agreement and shall have all the
rights and obligations of a Bank with a Commitment equal to the Commitment so
assigned and assumed.



--------------------------------------------------------------------------------

 

- 46 -

(b) Notwithstanding the provisions of subsection (a) above, if an Affected Bank
shall have outstanding Money Market Loans at the time it is required to assign
its rights and obligations under this Agreement and any Note or Notes to a
Substitute Bank, such Affected Bank shall not be obligated to so assign its
rights with respect to such Money Market Loans prior to the maturity date
thereof and shall not be obligated to deliver its Note or Notes (if any) to the
Substitute Bank until it shall have received a new Note or Notes from the
Borrower to evidence such Money Market Loans.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, electronic
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, any Swingline Lender or the Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Agent and the Borrower. Each such notice, request or other communication shall
be effective (i) if given by facsimile transmission, on the date that
transmission is received in legible form (except that, if not received during
normal business hours for the recipient, the transmission shall be deemed to
have been received at the opening of business on the next business day for the
recipient), (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Agent under Article II or Article
VIII shall not be effective until received.

(b) Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Bank. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications by it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

SECTION 9.02. No Waivers. No failure or delay by the Agent or any Bank in
exercising any right, power or privilege hereunder or under any Loan shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.03. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Agent, including reasonable fees and
disbursements of special counsel for the Agent, in connection with the
preparation of this Agreement, any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder and (ii) if an Event of
Default occurs, all out-of-pocket expenses incurred by the Agent and each Bank,
including fees and disbursements of counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.

(b) The Borrower agrees to indemnify each Bank, the Agent, the Joint Lead
Arrangers and Joint Book Runners, the Documentation Agents, the Syndication
Agent and each Swingline Lender, their affiliates and each of their respective
officers, directors, employees, advisors and agents (each, an “Indemnified
Party”) from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel,



--------------------------------------------------------------------------------

 

- 47 -

which may be incurred by any Bank (or by the Agent in connection with its
actions as Agent hereunder) in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnified Party shall be
designated a party thereto) relating to or arising out of this Agreement or any
actual or proposed use of proceeds of Loans hereunder; provided that (i) no
Indemnified Party shall have the right to be indemnified hereunder for the gross
negligence or willful misconduct of such Indemnified Party, any of its
affiliates or any of their officers, directors, employees, advisors or agents as
determined by a court of competent jurisdiction and shall promptly refund to the
Borrower any previous indemnification payments relating to such action
adjudicated to have resulted from any such gross negligence or willful
misconduct and (ii) the indemnity described in this clause (b) shall not apply
to any liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from any action,
suit, proceeding or claim solely among Indemnified Parties brought by any
Indemnified Party against any other Indemnified Party that does not involve an
act or omission (or alleged act or omission) by the Borrower or any of the
Borrower’s affiliates other than any action, suit, proceeding or claim against
any Agent, any Joint Lead Arranger and/or any Swingline Lender in its capacity
as such.

SECTION 9.04. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to its Loans which are greater than the proportion received by any other Bank in
respect of the aggregate amount of principal and interest due with respect to
the Loans of such other Bank, the Bank receiving such proportionately greater
payment shall purchase such participation in the Loans held by the other Banks,
and such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Loans held by the Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under the
Loans. The Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan acquired pursuant
to the foregoing arrangements may exercise rights of set-off or counterclaim and
other rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation.

SECTION 9.05. Amendments and Waivers. Any provision of this Agreement or the
Loans may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Banks (and, if the rights
or duties of the Agent or a Swingline Lender are affected thereby, by the Agent
or such Swingline Lender, as the case may be); provided that:

(a) no such amendment or waiver shall, unless signed by all the Banks,
(i) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, or (ii) amend, waive or modify the provisions of
this Section 9.05;

(b) no such amendment or waiver shall, unless signed by each affected Bank,
(i) reduce the principal of or rate of interest on any Money Market Loan,
(ii) reduce the principal of or rate of interest on any Committed Loan or
Swingline Loan or any fees hereunder; (iii) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (iv) postpone the date fixed for
any payment of principal of or interest on any Money Market Loan; and
(v) postpone the date fixed for any payment of principal of or interest on any
Committed Loan or Swingline Loan or any fees hereunder or for any termination of
any Commitment;



--------------------------------------------------------------------------------

 

- 48 -

(c) the approval of Required Banks shall not be required for any increase in the
Total Commitments pursuant to Section 2.19.

SECTION 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Borrower and the
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (ii), (iii) or (v) of
Section 9.05(b) without the consent of the Participant. The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement
and subject to the provisions of Section 9.06(e), be entitled to the benefits of
Article VIII with respect to its participating interest as if such Participant
was a Bank. An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b). Each Bank that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(c) Any Bank may at any time assign to one or more Persons (each an “Assignee”)
all, or a proportionate part of all (but, in the case of a partial assignment,
not less than a part representing a Commitment of $10,000,000), of its rights
and obligations under this Agreement and the Notes (if any), and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit F hereto executed by
such Assignee and such transferor Bank, with (and subject to) the subscribed
consent of the Agent and each Swingline Lender (which consents shall not be
unreasonably withheld) and the Borrower; provided that (i) such assignment may,
but need not, include rights of the transferor Bank in respect of outstanding
Money Market Loans or, in the case of a Bank that is a Swingline Lender, its
Swingline Commitment and Swingline Loans, (ii) no consent of the Borrower shall
be required for an assignment if an Event of Default has occurred and is
continuing, (iii) no consent of the Borrower, the Agent or any Swingline Lender
shall be required for an assignment to an affiliate of the assignor or to any
other Bank and (iv) such assignment shall not be to a natural person or to the
Borrower or an affiliate thereof. Upon execution and delivery of such instrument



--------------------------------------------------------------------------------

 

- 49 -

and payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Bank, the Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Bank shall pay
to the Agent an administrative fee for processing such assignment in the amount
of $3,500. If the Assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrower
and the Agent certification as to exemption from deduction or withholding of any
United States federal income taxes in accordance with Section 8.04.

(d) Any Bank may at any time pledge or assign in all or any portion of its
rights under this Agreement and its Note to secure obligations of such Bank,
including with limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.

(e) A Participant (including any transferee of any Bank’s rights hereunder that
is not an Assignee) shall not be entitled to receive any greater payment under
Section 8.03 or 8.04 than the applicable Bank would have been entitled to
receive with respect to the rights or interests transferred to such Participant,
unless such transfer is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 8.04 unless
(i) (where the Participant is organized under the laws of a jurisdiction outside
the United States) the Borrower is notified of the rights or interests sold to
such Participant and (ii) such Participant agrees, for the benefit of the
Borrower, to comply with Section 8.04 as though it were a Bank.

SECTION 9.07. Collateral. Each of the Banks represents to the Agent and each of
the other Banks that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.

SECTION 9.08. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the laws of the State
of New York. The Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City, Borough of Manhattan, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

SECTION 9.09. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

SECTION 9.10. Confidentiality. Any information disclosed by the Borrower to the
Agent or any of the Banks, which was either (x) so disclosed on or before the
Effective Date or (y)



--------------------------------------------------------------------------------

 

- 50 -

designated proprietary or confidential at the time of receipt thereof by the
Agent or such Bank, if such information is not otherwise in the public domain,
shall not be disclosed by the Agent or such Bank to any other Person except
(i) to its directors, officers, employees and agents, including its independent
accountants and legal counsel (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ii) pursuant
to statutory and regulatory requirements, (iii) pursuant to any mandatory court
order, subpoena or other legal process, (iv) to the Agent or any other Bank,
(v) pursuant to any agreement heretofore or hereafter made between such Bank and
the Borrower which permits such disclosure, (vi) in connection with the exercise
of any remedy under this Agreement or the Notes or (vii) subject to an agreement
containing provisions substantially the same as those of this Section, to any
participant in or assignee of, or prospective participant in or assignee of, any
Loan or Commitment. The provisions of this Section 9.10 shall be deemed
satisfied by each Bank if and to the extent such Bank shall have used its
reasonable best efforts to maintain the confidentiality of the data or
information referred to above, exercising the same degree of care that such Bank
would accord to its own confidential information or documents.

SECTION 9.11. USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Bank is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
to identify the Borrower in accordance with said Act.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 9.13. Waiver of Notice of Termination Under Existing Credit Agreement.
Each bank that is a “Bank” under (and as defined in) the Existing Credit
Agreement hereby waives any requirement under the Existing Credit Agreement that
notice be given by The Chubb Corporation prior to the prepayment of loans or
termination of commitments thereunder; provided that such commitments are
terminated by notice by The Chubb Corporation to the Banks under the Existing
Credit Agreement on the Effective Date.

SECTION 9.14. Register The Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE CHUBB CORPORATION, By  

         /s/ Richard G. Spiro

  Name:     Richard G. Spiro   Title:  

Executive Vice President and

Chief Financial Officer

The Chubb Corporation 15 Mountain View Road Warren, NJ 07059 Attention:
Treasurer Facsimile No.: 908-903-3216 with copy to: Attention: General Counsel

Facsimile No.: 908-903-3607



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent

By  

         /s/ John S. McGill

  Name:     John S. McGill   Title:   Director By  

         /s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President In care of DB Services New
Jersey Inc. 5022 Gate Parkway, Suite 200 Jacksonville, FL 32256 Attention:
Maxeen Jacques Facsimile No.: (904) 694-6852

 



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

         /s/ Maureen P. Maroney

  Name:     Maureen P. Maroney   Title:   Authorized Signatory DEUTSCHE BANK AG
NEW YORK BRANCH By  

         /s/ John S. McGill

  Name:   John S. McGill   Title:   Director By  

         /s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President THE BANK OF NEW YORK MELLON
By  

         /s/ Adim Offurum

  Name:   Adim Offurum   Title:   Vice President JPMORGAN CHASE BANK, N.A. By  

         /s/ Kristen M. Murphy

  Name:   Kristen M. Murphy   Title:   Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION By  

         /s/ Kimberly Shaffer

  Name:   Kimberly Shaffer   Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

         /s/ Jason Cassity

  Name:     Jason Cassity   Title:   Director HSBC BANK USA, N.A. By  

         /s/ Jody Feldman

  Name:   Jody Feldman   Title:   Director THE NORTHERN TRUST COMPANY By  

         /s/ Chris McKean

  Name:   Chris McKean   Title:   SVP THE BANK OF NOVA SCOTIA By  

         /s/ Thane Rattew

  Name:   Thane Rattew   Title:   Managing Director THE ROYAL BANK OF SCOTLAND
PLC By  

         /s/ Karen Beatty

  Name:   Karen Beatty   Title:   Director



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 72,000,000   

CITIBANK, N.A.

   $ 72,000,000   

THE BANK OF NEW YORK MELLON

   $ 60,000,000   

JPMORGAN CHASE BANK, N.A.

   $ 60,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 60,000,000   

BANK OF AMERICA, N.A.

   $ 42,000,000   

HSBC BANK USA, N.A.

   $ 42,000,000   

THE NORTHERN TRUST COMPANY

   $ 42,000,000   

THE BANK OF NOVA SCOTIA

   $ 25,000,000   

THE ROYAL BANK OF SCOTLAND PLC

   $ 25,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

New York, New York

September [    ], 2012

For value received, The Chubb Corporation, a New Jersey corporation (the
“Borrower”), promises to pay to the order of                      (the “Bank”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrower pursuant to the Credit Agreement
referred to below on the last day of the Interest Period relating to such Loan.
The Borrower promises to pay interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of Deutsche Bank AG New York Branch, 60 Wall Street, New York, NY
10005.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, prior to
any transfer hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding shall be endorsed by the Bank on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Five Year Revolving Credit
Agreement dated as of September 24, 2012, among the Borrower, the banks listed
on the signature pages thereof, and Deutsche Bank AG New York Branch, as
Administrative Agent (as the same may be amended from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

 

THE CHUBB CORPORATION, By    



--------------------------------------------------------------------------------

 

- 2 -

 

Note (Cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Type, Currency
and
Amount of  Loan    If Alternative
Currency,
Dollar
Amount    Amount of
Principal
Repaid    Maturity
Date    Notation
Made By                                                                       
                                                                                
                                                                                
                                                                                
                                    



--------------------------------------------------------------------------------

EXHIBIT B

Form of Money Market Quote Request

[Date]

 

To: Deutsche Bank AG New York Branch (the “Agent”)

 

From: The Chubb Corporation

 

Re: Five Year Revolving Credit Agreement (the “Credit Agreement”) dated as of
September 24, 2012, among the Borrower, the Banks listed on the signature pages
thereof, and Deutsche Bank AG New York Branch, as Administrative Agent

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

Date of Borrowing: _________________

 

Principal Amount1

 

Currency2

 

Interest Period3

$

   

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

THE CHUBB CORPORATION, By      

Name:

Title:

 

 

1 

Amount must be $10,000,000 or a larger multiple of $1,000,000

2 

Dollars or an Alternative Currency

3 

Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Invitation for Money Market Quotes

 

To: [Name of Bank]

 

Re: Invitation for Money Market Quotes to The Chubb Corporation (the “Borrower”)

Pursuant to Section 2.03 of the Five Year Revolving Credit Agreement dated as of
September 24, 2012, among the Borrower, the Banks parties thereto and the
undersigned, as Agent, we are pleased on behalf of the Borrower to invite you to
submit Money Market Quotes to the Borrower for the following proposed Money
Market Borrowing(s):

Date of Borrowing: _________________

 

Principal Amount

 

Currency

 

Interest Period

$

   

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [2:00 P.M.] [9:00 A.M.] (New
York City time) on [date].

 

DEUTSCHE BANK AG NEW YORK BRANCH, By       Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT D

Form of Money Market Quote

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

60 Wall Street

New York, NY 10005

Attention:

 

Re: Money Market Quote to The Chubb Corporation (the “Borrower”)

In response to your invitation on behalf of the Borrower dated [            ],
20[    ], we hereby make the following Money Market Quote on the following
terms:

 

1. Quoting Bank: ___________________________

 

2. Person to contact at Quoting Bank: ___________________________

 

3.

Date of Borrowing: _________________1

 

4.

Currency: _________________________2

 

5. We hereby offer to make Money Market Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal Amount2

 

Interest Period3

 

Money Market
[Margin4]

 

[Absolute Rate5]

$

     

$

     

[Provided that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $            ]2

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Five Year Revolving
Credit Agreement dated as of September 24, 2012, among the Borrower, the Banks
listed on the signature pages thereof and yourselves, as Agent, irrevocably
obligates us to make the Money Market Loan(s) for which any offer(s) are
accepted, in whole or in part.

 

1 

As specified in the related invitation.

2 

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $1,000,000
or a larger multiple of $1,000,000 and must be expressed in Dollars.

3 

Not less than one month or not less than seven days, as specified in the related
invitation. No more than five bids are permitted for each Interest Period.

4 

Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.4

5 

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



--------------------------------------------------------------------------------

 

- 2 -

   

Very truly yours,

 

[NAME OF BANK]

Dated:         By:             Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT E-1

September [    ], 2012

To the Banks party to the

Credit Agreement referred

to below, and Deutsche Bank AG

New York Branch, as Administrative Agent

 

Re: Five Year Revolving Credit Agreement (the “Credit Agreement”), dated as of
September [    ], 2012, by and among the Borrower, the banks listed on the
signature pages thereof, Deutsche Bank AG New York Branch, as administrative
agent (the “Administrative Agent”), Deutsche Bank Securities Inc. and Citigroup
Global Markets Inc. as joint lead arranger and joint book runners, Citibank,
N.A. as syndication agent and [            ] as documentation agent.

Ladies and Gentlemen:

I am providing you with this opinion solely in my capacity as Vice President,
Corporate Counsel and Secretary of The Chubb Corporation (the “Borrower”), and
not in any individual or other capacity, in connection with the execution,
delivery and performance of the Credit Agreement by the Borrower.

I have examined and relied upon originals or copies of corporate documents and
records of the Borrower, certificates of public officials and officers of the
Borrower and such other documents and instruments as I have deemed necessary or
appropriate for purposes of rendering the opinions expressed below. In addition,
I have made such other investigations of law and inquiries of officers of the
Borrower as I have deemed necessary or appropriate. I have assumed, without
verifying, the authenticity of all documents submitted to me as originals and
the conformity to authentic original documents of all documents submitted to me
as certified, conformed or photostatic copies and the authenticity of the
originals of such documents. As to matters material to my opinions, I have
relied upon representations of the Borrower, including those set forth in the
Credit Agreement.

Based upon the foregoing, it is my opinion that (i) the Borrower is validly
existing and in good standing under the laws of the State of New Jersey;
(ii) the execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes (a) are within the Borrower’s corporate powers, (b) have
been duly authorized by the requisite corporate action, and (c) do not
contravene the certificate of incorporation or by-laws of the Borrower; and
(iii) the Borrower has duly executed and delivered the Credit Agreement.

I am a member of the bar of the State of New Jersey. I express no opinion with
respect to any matters governed by any law other than the corporate laws of the
State of New Jersey.

The foregoing opinions are rendered to you solely in connection with the matter
described in the initial paragraph of this letter. The opinions expressed herein
may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person without my prior written consent. The foregoing
opinions speak only as of the date hereof and I undertake no obligation to
update the matters discussed herein.

Very truly yours,

W. Andrew Macan

Vice President, Corporate Counsel

and Secretary



--------------------------------------------------------------------------------

EXHIBIT E-2

September [    ], 2012

To: Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) and the other banks (the “Banks”) under that certain
Five Year Revolving Credit Agreement, dated as of September [    ], 2012, by and
among The Chubb Corporation, the Administrative Agent and the Banks listed on
the signature pages thereof (as in effect on the date hereof, the “Credit
Agreement”).

Ladies and Gentlemen:

We have acted as special New York corporate counsel to The Chubb Corporation, a
New Jersey corporation (the “Borrower”), in connection with the execution and
delivery of the Credit Agreement and the transactions contemplated thereby. This
opinion is delivered to you pursuant to Section 3.01(c) of the Credit Agreement.
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Credit Agreement.

In rendering the opinions set forth herein, we have examined executed originals
or copies certified to our satisfaction of the Credit Agreement and such other
agreements, documents, certificates and statements of government officials and
corporate officers of the Borrower and such other documents as we have deemed
necessary or appropriate as a basis for the opinions set forth below. As to
questions of fact relevant to the opinions set forth herein, we have relied,
without independent investigation or verification of any kind, upon certificates
of officers and representatives of the Borrower or of public officials and on
the representations and warranties made by the Borrower in the Credit Agreement.
In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity to
authentic original documents of all documents submitted to us as certified,
conformed or photostatic copies. Where our opinions relate to our knowledge,
that knowledge is based upon the actual current knowledge of attorneys in this
firm who are currently involved in legal representation of the Borrower. We have
not conducted a search of the docket of any court or other tribunal.

We have also assumed that:

(i) the Borrower has been duly organized and is validly existing in good
standing under the laws of its jurisdiction of incorporation and has the power
and authority (corporate and other) to execute, deliver and perform its
obligations under the Credit Agreement;

(ii) the execution, delivery and performance of the Credit Agreement have been
duly authorized by all necessary corporate action of the Borrower and do not
violate its charter or other organizational documents or the laws of the
jurisdiction of organization;

(iii) the Credit Agreement has been fully executed and delivered by the Borrower
under the laws of its jurisdiction of organization; and

(iv) the Credit Agreement constitutes the valid and binding obligation of each
party thereto (other than the Borrower), enforceable against such party (other
than the Borrower) in accordance with its terms,



--------------------------------------------------------------------------------

 

- 2 -

 

and there are no provisions of the laws of any jurisdiction applicable to such
party (other than the Borrower to the extent expressly provided below) that are
inconsistent with, or that would be contravened by, the execution, delivery or
performance of the Documents.

Based upon the foregoing, and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. The Credit Agreement constitutes the valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

2. The execution and delivery by the Borrower of the Credit Agreement and the
performance by the Borrower of its obligations under the Credit Agreement do not
(i) contravene any New York State law or any Federal law of the United States of
America (including Regulations U or X of the Board of Governors of the Federal
Reserve System of the United States), in each case which in our experience is
normally applicable to corporations generally in connection with transactions of
the type contemplated by the Credit Agreement and which is not excluded by any
provision hereof (the laws referred to in this clause (i), collectively,
“Applicable Laws”) or (ii) violate any order, writ, injunction or decree of
which we have knowledge of any court or governmental authority or agency binding
upon the Borrower or to which the Borrower is subject.

3. Except for any filings, authorizations or approvals as are specifically
provided for in the Credit Agreement (or otherwise as have been obtained or made
on or prior to the date hereof), no authorizations or approvals of, and no
filings with, any New York or Federal governmental or public body or authority
is required of the Borrower under Applicable Law in connection with the
execution and delivery by the Borrower of, or the performance by the Borrower of
its obligations under, the Credit Agreement.

4. The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

The opinions contained herein are subject to the following additional
limitations, qualifications, exceptions and assumptions:

(a) Our opinions expressed in paragraph 1 hereof are subject to (x) the effects
of applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights and by general equitable principles (regardless of
whether considered in a proceeding in equity or at law) and (y) the
unenforceability under certain circumstances of provisions imposing penalties,
liquidated damages or other economic remedies.

(b) In connection with our opinion set forth in paragraph 1 hereof (i) such
opinion is limited to the extent that a United States Federal court sitting in
diversity jurisdiction may not give effect to (x) the waiver of any objection to
the laying of venue and of any claim of forum non conveniens and (y) the forum
selection provisions contained in the Credit Agreement, (ii) no opinion is being
expressed with respect to subject matter jurisdiction of any United States
Federal court and (iii) no opinion is being expressed as to the effectiveness of
(x) any waiver (whether or not stated as such) under the Credit Agreement of, or
any consent thereunder relating to, unknown future rights or the rights of any
party thereto existing, or duties owing to it, as a matter of law, to the extent
that such rights cannot be waived under Applicable Law and (y) the
enforceability of the Credit Agreement against the Borrower following the
occurrence of any facts or circumstances after the date hereof that would
constitute a defense to the obligation of a surety, unless such defense has been
waived effectively by the Borrower.



--------------------------------------------------------------------------------

 

- 3 -

 

(c) We express no opinion as to the enforceability of (i) any indemnification or
contribution provisions in the Credit Agreement to the extent the rights to
indemnification or contribution provided for therein violate any law, rule or
regulation or public policy relating thereto and (ii) any provisions contained
in the Credit Agreement that purport to establish (or may be construed to
establish) evidentiary standards.

(d) We express no opinion as to the applicability to the Credit Agreement or the
transactions contemplated thereby of Section 548 of Title 11 of the United
States Code (the “Bankruptcy Code”) or Article 10 of the New York Debtor and
Creditor Law relating to fraudulent transfers and obligations.

(e) We wish to point out that the laws of the State of New York generally impose
an obligation of good faith and reasonableness in the performance and
enforcement of contracts.

(f) In rendering our opinion in paragraph 3 hereof, we express no opinion with
respect to orders, consents, permits or approvals that may be necessary because
of the specific nature of the business or operations of the Borrower.

(g) Our opinion in paragraph 1 hereof is limited to the laws of the State of New
York and is rendered in reliance upon the Act of July 19, 1984, ch. 421, 1984
McKinney’s Sess. Law of N.Y. 1406 (codified as N.Y. Gen. Oblig. Law §§ 5-1401,
5-1402 (McKinney 1989) and N.Y. C.P.L.R. 327(b) (McKinney (1990)) (the “Act”)
and the application of New York law pursuant to the Act to a transaction that
has no contact or only insignificant contact with the parties and the
transaction may raise constitutional issues.

(h) There are no other or collateral arrangements between the Borrower and any
other party to the Credit Agreement that modify or supersede any of the terms
thereof.

(i) For purposes of the opinion rendered in paragraph 1 hereof, that no Bank is
a “creditor” as defined in Regulation T.

(j) We express no opinion as to (1) federal or state securities, insurance or
banking laws or regulations; (2) federal or state antitrust or unfair
competition laws or regulations; (3) federal or state environmental laws or
regulations; (4) federal or state tax laws or regulations; (5) federal or state
public utility laws or regulations; (6) pension or employee benefit laws or
regulations; (7) federal or state health and safety laws or regulations;
(9) federal or state labor laws or regulations; (8) federal or state laws,
regulations or policies relating to national or local emergencies;
(10) statutes, ordinances, administrative decisions, rules or regulations of
counties, towns, municipalities or special political subdivisions (whether
created or enabled through legislative action at the federal, state or regional
level); (11) federal or state usury laws (other than New York usury laws);
(12) ERISA; (13) the USA Patriot Act (Title III of Public L. 107-56) or other
anti-money laundering laws and regulations; (14) the Trading with the Enemy Act
or the International Emergency Economic Powers Act or other similar laws and
regulations issued thereunder, including the Foreign Assets Control Regulations;
(15) any other laws to the extent not customarily applicable to transactions of
the type contemplated by the Credit Agreement; or (16) judicial decisions to the
extent that they deal with any of the foregoing.

The opinions expressed above are limited to questions arising under the Federal
law of the United States and the law of the State of New York. This opinion does
not cover the law of any jurisdiction other than that specified in the
immediately preceding sentence (collectively, the “Other Jurisdictions”), nor
did we



--------------------------------------------------------------------------------

 

- 4 -

 

review codifications of the laws of Other Jurisdictions. Furthermore, we express
no opinion as to, and assume no responsibility for, the effect of any fact or
circumstance occurring subsequent to the time of the delivery of this letter,
including, without limitation, legislative and other changes in the law or
changes in circumstances affecting the Borrower. We assume no responsibility to
advise you of any such facts or circumstances of which we become aware,
regardless of whether or not they affect the opinions herein.

This opinion may not be used or relied upon or published or communicated to any
person or entity other than the addressee hereof for any purpose whatsoever
without our prior written consent in each instance; provided that you may
furnish copies of this opinion (i) to your accountants and to bank auditors and
examiners, in each case in connection with their audit and review activities,
(ii) to any person to whom disclosure is required to be made by law or in legal
proceedings and (iii) to any person that becomes or proposes to become a Lender
in accordance with the provisions of the Credit Agreement.

Very truly yours,

White & Case LLP

GMO:MLL



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Bank)][the respective Assignors (in their respective capacities as Bank)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.        Assignor[s]:                                     [Assignor [is] [is
not] a Defaulting Bank] 2.    Assignee[s]:                 [for each Assignee,
indicate [affiliate] of [identify Bank]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

 

- 2 -

3.        Borrower: The Chubb Corporation

4.        Administrative Agent: Deutsche Bank AG New York Branch, as the
administrative agent under the Credit Agreement

5.        Credit Agreement: The Five Year Revolving Credit Agreement dated as of
September 24, 2012 among The Chubb Corporation, the Assignor[s], the other Banks
party thereto, and Deutsche Bank AG New York Branch, as Administrative Agent.

6.        Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Aggregate Amount of
Commitment/Loans for
all Banks7      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9         $         $           %          $         $           %         
$         $           %   

[7.        Trade Date: ______________]9

[Page break]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

 

- 3 -

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE[S]11

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Swingline Lender
By:       Title:

Consented to and Accepted:

 

CITIBANK, N.A., as

Swingline Lender

By:       Title:]

 

10  Add additional signature blocks as needed.

11  Add additional signature blocks as needed.



--------------------------------------------------------------------------------

ANNEX 1

Five Year Revolving Credit Agreement dated as of September 24, 2012, among The
Chubb Corporation,

the other Banks party thereto, as Banks, Deutsche Bank Securities Inc. and
Citigroup Global Markets Inc.,

as Joint Lead Arrangers and Joint Book Runners, Deutsche Bank AG New York
Branch, as

Administrative Agent and Citibank, N.A., as Syndication Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other related document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement and each of the documents delivered thereunder or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or affiliates or any other person obligated in respect of the
Credit Agreement or any other related document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or affiliates or any other
person of any of their respective obligations under the Credit Agreement or any
other related document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(c) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.06(c) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Bank
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Bank thereunder, (iv) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 4.04 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vi) it has, independently and
without reliance upon the Administrative Agent or any other Bank and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and any other related
document, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and any related documents
are required to be performed by it as a Bank.



--------------------------------------------------------------------------------

 

- 2 -

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.